Name: Council Decision 2008/616/JHA of 23Ã June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime
 Type: Decision
 Subject Matter: communications;  politics and public safety;  social affairs;  technology and technical regulations;  cooperation policy;  information technology and data processing
 Date Published: 2008-08-06

 6.8.2008 EN Official Journal of the European Union L 210/12 COUNCIL DECISION 2008/616/JHA of 23 June 2008 on the implementation of Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 33 of Council Decision 2008/615/JHA (1), Having regard to the initiative of the Federal Republic of Germany, Having regard to the opinion of the European Parliament (2), Whereas: (1) On 23 June 2008 the Council adopted Decision 2008/615/JHA on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime. (2) By means of Decision 2008/615/JHA, the basic elements of the Treaty of 27 May 2005 between the Kingdom of Belgium, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Republic of Austria on the stepping up of cross-border cooperation, particularly in combating terrorism, cross-border crime and illegal migration (hereinafter the PrÃ ¼m Treaty), were transposed into the legal framework of the European Union. (3) Article 33 of Decision 2008/615/JHA provides that the Council is to adopt the measures necessary to implement Decision 2008/615/JHA at the level of the Union in accordance with the procedure laid down in the second sentence of Article 34(2)(c) of the Treaty on European Union. These measures are to be based on the Implementing Agreement of 5 December 2006 concerning the administrative and technical implementation and application of the PrÃ ¼m Treaty. (4) This Decision establishes those common normative provisions which are indispensable for administrative and technical implementation of the forms of cooperation set out in Decision 2008/615/JHA. The Annex to this Decision contains implementing provisions of a technical nature. In addition, a separate Manual, containing exclusively factual information to be provided by the Member States, will be drawn up and kept up to date by the General Secretariat of the Council. (5) Having regard to technical capabilities, routine searches of new DNA profiles will in principle be carried out by means of single searches, and appropriate solutions for this will be found at the technical level, HAS DECIDED AS FOLLOWS: CHAPTER I GENERAL Article 1 Aim The aim of this Decision is to lay down the necessary administrative and technical provisions for the implementation of Decision 2008/615/JHA, in particular as regards the automated exchange of DNA data, dactyloscopic data and vehicle registration data, as set out in Chapter 2 of that Decision, and other forms of cooperation, as set out in Chapter 5 of that Decision. Article 2 Definitions For the purposes of this Decision: (a) search and comparison, as referred to in Articles 3, 4 and 9 of Decision 2008/615/JHA, mean the procedures by which it is established whether there is a match between, respectively, DNA data or dactyloscopic data which have been communicated by one Member State and DNA data or dactyloscopic data stored in the databases of one, several, or all of the Member States; (b) automated searching, as referred to in Article 12 of Decision 2008/615/JHA, means an online access procedure for consulting the databases of one, several, or all of the Member States; (c) DNA profile means a letter or number code which represents a set of identification characteristics of the non-coding part of an analysed human DNA sample, i.e. the particular molecular structure at the various DNA locations (loci); (d) non-coding part of DNA means chromosome regions not genetically expressed, i.e. not known to provide for any functional properties of an organism; (e) DNA reference data mean DNA profile and reference number; (f) reference DNA profile means the DNA profile of an identified person; (g) unidentified DNA profile means the DNA profile obtained from traces collected during the investigation of criminal offences and belonging to a person not yet identified; (h) note means a Member State's marking on a DNA profile in its national database indicating that there has already been a match for that DNA profile on another Member State's search or comparison; (i) dactyloscopic data mean fingerprint images, images of fingerprint latents, palm prints, palm print latents and templates of such images (coded minutiae), when they are stored and dealt with in an automated database; (j) vehicle registration data mean the data-set as specified in Chapter 3 of the Annex to this Decision; (k) individual case, as referred to in Article 3(1), second sentence, Article 9(1), second sentence and Article 12(1) of Decision 2008/615/JHA, means a single investigation or prosecution file. If such a file contains more than one DNA profile, or one piece of dactyloscopic data or vehicle registration data, they may be transmitted together as one request. CHAPTER 2 COMMON PROVISIONS FOR DATA EXCHANGE Article 3 Technical specifications Member States shall observe common technical specifications in connection with all requests and answers related to searches and comparisons of DNA profiles, dactyloscopic data and vehicle registration data. These technical specifications are laid down in the Annex to this Decision. Article 4 Communications network The electronic exchange of DNA data, dactyloscopic data and vehicle registration data between Member States shall take place using the Trans European Services for Telematics between Administrations (TESTA II) communications network and further developments thereof. Article 5 Availability of automated data exchange Member States shall take all necessary measures to ensure that automated searching or comparison of DNA data, dactyloscopic data and vehicle registration data is possible 24 hours a day and seven days a week. In the event of a technical fault, the Member States' national contact points shall immediately inform each other and shall agree on temporary alternative information exchange arrangements in accordance with the legal provisions applicable. Automated data exchange shall be re-established as quickly as possible. Article 6 Reference numbers for DNA data and dactyloscopic data The reference numbers referred to in Article 2 and Article 8 of Decision 2008/615/JHA shall consist of a combination of the following: (a) a code allowing the Member States, in the case of a match, to retrieve personal data and other information in their databases in order to supply it to one, several or all of the Member States in accordance with Article 5 or Article 10 of Decision 2008/615/JHA; (b) a code to indicate the national origin of the DNA profile or dactyloscopic data; and (c) with respect to DNA data, a code to indicate the type of DNA profile. CHAPTER 3 DNA DATA Article 7 Principles of DNA data exchange 1. Member States shall use existing standards for DNA data exchange, such as the European Standard Set (ESS) or the Interpol Standard Set of Loci (ISSOL). 2. The transmission procedure, in the case of automated searching and comparison of DNA profiles, shall take place within a decentralised structure. 3. Appropriate measures shall be taken to ensure confidentiality and integrity for data being sent to other Member States, including their encryption. 4. Member States shall take the necessary measures to guarantee the integrity of the DNA profiles made available or sent for comparison to the other Member States and to ensure that these measures comply with international standards such as ISO 17025. 5. Member States shall use Member State codes in accordance with the ISO 3166-1 alpha-2 standard. Article 8 Rules for requests and answers in connection with DNA data 1. A request for an automated search or comparison, as referred to in Articles 3 or 4 of Decision 2008/615/JHA, shall include only the following information: (a) the Member State code of the requesting Member State; (b) the date, time and indication number of the request; (c) DNA profiles and their reference numbers; (d) the types of DNA profiles transmitted (unidentified DNA profiles or reference DNA profiles); and (e) information required for controlling the database systems and quality control for the automatic search processes. 2. The answer (matching report) to the request referred to in paragraph 1 shall contain only the following information: (a) an indication as to whether there were one or more matches (hits) or no matches (no hits); (b) the date, time and indication number of the request; (c) the date, time and indication number of the answer; (d) the Member State codes of the requesting and requested Member States; (e) the reference numbers of the requesting and requested Member States; (f) the type of DNA profiles transmitted (unidentified DNA profiles or reference DNA profiles); (g) the requested and matching DNA profiles; and (h) information required for controlling the database systems and quality control for the automatic search processes. 3. Automated notification of a match shall only be provided if the automated search or comparison has resulted in a match of a minimum number of loci. This minimum is set out in Chapter 1 of the Annex to this Decision. 4. The Member States shall ensure that requests comply with declarations issued pursuant to Article 2(3) of Decision 2008/615/JHA. These declarations shall be reproduced in the Manual referred to in Article 18(2) of this Decision. Article 9 Transmission procedure for automated searching of unidentified DNA profiles in accordance with Article 3 of Decision 2008/615/JHA 1. If, in a search with an unidentified DNA profile, no match has been found in the national database or a match has been found with an unidentified DNA profile, the unidentified DNA profile may then be transmitted to all other Member States' databases and if, in a search with this unidentified DNA profile, matches are found with reference DNA profiles and/or unidentified DNA profiles in other Member States' databases, these matches shall be automatically communicated and the DNA reference data transmitted to the requesting Member State; if no matches can be found in other Member States' databases, this shall be automatically communicated to the requesting Member State. 2. If, in a search with an unidentified DNA profile, a match is found in other Member States' databases, each Member State concerned may insert a note to this effect in its national database. Article 10 Transmission procedure for automated search of reference DNA profiles in accordance with Article 3 of Decision 2008/615/JHA If, in a search with a reference DNA profile, no match has been found in the national database with a reference DNA profile or a match has been found with an unidentified DNA profile, this reference DNA profile may then be transmitted to all other Member States' databases and if, in a search with this reference DNA profile, matches are found with reference DNA profiles and/or unidentified DNA profiles in other Member States' databases, these matches shall be automatically communicated and the DNA reference data transmitted to the requesting Member State; if no matches can be found in other Member States' databases, it shall be automatically communicated to the requesting Member State. Article 11 Transmission procedure for automated comparison of unidentified DNA profiles in accordance with Article 4 of Decision 2008/615/JHA 1. If, in a comparison with unidentified DNA profiles, matches are found in other Member States' databases with reference DNA profiles and/or unidentified DNA profiles, these matches shall be automatically communicated and the DNA reference data transmitted to the requesting Member State. 2. If, in a comparison with unidentified DNA profiles, matches are found in other Member States' databases with unidentified DNA profiles or reference DNA profiles, each Member State concerned may insert a note to this effect in its national database. CHAPTER 4 DACTYLOSCOPIC DATA Article 12 Principles for the exchange of dactyloscopic data 1. The digitalisation of dactyloscopic data and their transmission to the other Member States shall be carried out in accordance with the uniform data format specified in Chapter 2 of the Annex to this Decision. 2. Each Member State shall ensure that the dactyloscopic data it transmits are of sufficient quality for a comparison by the automated fingerprint identification systems (AFIS). 3. The transmission procedure for the exchange of dactyloscopic data shall take place within a decentralised structure. 4. Appropriate measures shall be taken to ensure the confidentiality and integrity of dactyloscopic data being sent to other Member States, including their encryption. 5. The Member States shall use Member State codes in accordance with the ISO 3166-1 alpha-2 standard. Article 13 Search capacities for dactyloscopic data 1. Each Member State shall ensure that its search requests do not exceed the search capacities specified by the requested Member State. Member States shall submit declarations as referred to in Article 18(2) to the General Secretariat of the Council in which they lay down their maximum search capacities per day for dactyloscopic data of identified persons and for dactyloscopic data of persons not yet identified. 2. The maximum numbers of candidates accepted for verification per transmission are set out in Chapter 2 of the Annex to this Decision. Article 14 Rules for requests and answers in connection with dactyloscopic data 1. The requested Member State shall check the quality of the transmitted dactyloscopic data without delay by a fully automated procedure. Should the data be unsuitable for an automated comparison, the requested Member State shall inform the requesting Member State without delay. 2. The requested Member State shall conduct searches in the order in which requests are received. Requests shall be processed within 24 hours by a fully automated procedure. The requesting Member State may, if its national law so prescribes, ask for accelerated processing of its requests and the requested Member State shall conduct these searches without delay. If deadlines cannot be met for reasons of force majeure, the comparison shall be carried out without delay as soon as the impediments have been removed. CHAPTER 5 VEHICLE REGISTRATION DATA Article 15 Principles of automated searching of vehicle registration data 1. For automated searching of vehicle registration data Member States shall use a version of the European Vehicle and Driving Licence Information System (Eucaris) software application especially designed for the purposes of Article 12 of Decision 2008/615/JHA, and amended versions of this software. 2. Automated searching of vehicle registration data shall take place within a decentralised structure. 3. The information exchanged via the Eucaris system shall be transmitted in encrypted form. 4. The data elements of the vehicle registration data to be exchanged are specified in Chapter 3 of the Annex to this Decision. 5. In the implementation of Article 12 of Decision 2008/615/JHA, Member States may give priority to searches related to combating serious crime. Article 16 Costs Each Member State shall bear the costs arising from the administration, use and maintenance of the Eucaris software application referred to in Article 15(1). CHAPTER 6 POLICE COOPERATION Article 17 Joint patrols and other joint operations 1. In accordance with Chapter 5 of Decision 2008/615/JHA, and in particular with the declarations submitted pursuant to Articles 17(4), 19(2), and 19(4) of that Decision, each Member State shall designate one or more contact points in order to allow other Member States to address competent authorities and each Member State may specify its procedures for setting up joint patrols and other joint operations, its procedures for initiatives from other Member States with regard to those operations, as well as other practical aspects, and operational modalities in relation to those operations. 2. The General Secretariat of the Council shall compile and keep up to date a list of the contact points and shall inform the competent authorities about any change to that list. 3. The competent authorities of each Member State may take the initiative to set up a joint operation. Before the start of a specific operation, the competent authorities referred to in paragraph 2 shall make written or verbal arrangements that may cover details such as: (a) the competent authorities of the Member States for the operation; (b) the specific purpose of the operation; (c) the host Member State where the operation is to take place; (d) the geographical area of the host Member State where the operation is to take place; (e) the period covered by the operation; (f) the specific assistance to be provided by the seconding Member State(s) to the host Member State, including officers or other officials, material and financial elements; (g) the officers participating in the operation; (h) the officer in charge of the operation; (i) the powers that the officers and other officials of the seconding Member State(s) may exercise in the host Member State during the operation; (j) the particular arms, ammunition and equipment that the seconding officers may use during the operation in accordance with Decision 2008/615/JHA; (k) the logistic modalities as regards transport, accommodation and security; (l) the allocation of the costs of the joint operation if it differs from that provided in the first sentence of Article 34 of Decision 2008/615/JHA; (m) any other possible elements required. 4. The declarations, procedures and designations provided for in this Article shall be reproduced in the Manual referred to in Article 18(2). CHAPTER 7 FINAL PROVISIONS Article 18 Annex and Manual 1. Further details concerning the technical and administrative implementation of Decision 2008/615/JHA are set out in the Annex to this Decision. 2. A Manual shall be prepared and kept up to date by the General Secretariat of the Council, comprising exclusively factual information provided by the Member States through declarations made pursuant to Decision 2008/615/JHA or this Decision or through notifications made to the General Secretariat of the Council. The Manual shall be in the form of a Council Document. Article 19 Independent data protection authorities Member States shall, in accordance with Article 18(2) of this Decision, inform the General Secretariat of the Council of the independent data protection authorities or the judicial authorities as referred to in Article 30(5) of Decision 2008/615/JHA. Article 20 Preparation of decisions as referred to in Article 25(2) of Decision 2008/615/JHA 1. The Council shall take a decision as referred to in Article 25(2) of Decision 2008/615/JHA on the basis of an evaluation report which shall be based on a questionnaire. 2. With respect to the automated data exchange in accordance with Chapter 2 of Decision 2008/615/JHA, the evaluation report shall also be based on an evaluation visit and a pilot run that shall be carried out when the Member State concerned has informed the General Secretariat in accordance with the first sentence of Article 36(2) of Decision 2008/615/JHA. 3. Further details of the procedure are set out in Chapter 4 of the Annex to this Decision. Article 21 Evaluation of the data exchange 1. An evaluation of the administrative, technical and financial application of the data exchange pursuant to Chapter 2 of Decision 2008/615/JHA, and in particular the use of the mechanism of Article 15(5), shall be carried out on a regular basis. The evaluation shall relate to those Member States already applying Decision 2008/615/JHA at the time of the evaluation and shall be carried out with respect to the data categories for which data exchange has started among the Member States concerned. The evaluation shall be based on reports of the respective Member States. 2. Further details of the procedure are set out in Chapter 4 of the Annex to this Decision. Article 22 Relationship with the Implementing Agreement of the PrÃ ¼m Treaty For the Member States bound by the PrÃ ¼m Treaty, the relevant provisions of this Decision and the Annex hereto once fully implemented shall apply instead of the corresponding provisions contained in the Implementing Agreement of the PrÃ ¼m Treaty. Any other provisions of the Implementing Agreement shall remain applicable between the contracting parties of the PrÃ ¼m Treaty. Article 23 Implementation Member States shall take the necessary measures to comply with the provisions of this Decision within the periods referred to in Article 36(1) of Decision 2008/615/JHA. Article 24 Application This Decision shall take effect 20 days following its publication in the Official Journal of the European Union. Done at Luxembourg, 23 June 2008. For the Council The President I. JARC (1) See page 1 of this Official Journal. (2) Opinion of 21 April 2008 (not yet published in the Official Journal). ANNEX TABLE OF CONTENTS CHAPTER 1: Exchange of DNA-Data 1. DNA related forensic issues, matching rules and algorithms 1.1. Properties of DNA-profiles 1.2. Matching rules 1.3. Reporting rules 2. Member State code number table 3. Functional analysis 3.1. Availability of the system 3.2. Second step 4. DNA interface control document 4.1. Introduction 4.2. XML structure definition 5. Application, security and communication architecture 5.1. Overview 5.2. Upper level architecture 5.3. Security standards and data protection 5.4. Protocols and standards to be used for encryption mechanism: s/MIME and related packages 5.5. Application architecture 5.6. Protocols and standards to be used for application architecture 5.7. Communication environment CHAPTER 2: Exchange of dactyloscopic data (interface control document) 1. File content overview 2. Record format 3. Type-1 logical record: the file header 4. Type-2 logical record: descriptive text 5. Type-4 logical record: high resolution greyscale image 6. Type-9 logical record: minutiae record 7. Type-13 variable-resolution latent image record 8. Type-15 variable-resolution palmprint image record 9. Appendices to Chapter 2 (exchange of dactyloscopic data) 9.1. ASCII Separator Codes 9.2. Calculation of Alpha-numeric Check Character 9.3. Character codes 9.4. Transaction summary 9.5. Type-1 record definitions 9.6. Type-2 record definitions 9.7. Greyscale compression codes 9.8. Mail specification CHAPTER 3: Exchange of vehicle registration data 1. Common data-set for automated search of vehicle registration data 1.1. Definitions 1.2. Vehicle/owner/holder search 2. Data Security 2.1. Overview 2.2. Security features related to message exchange 2.3. Security features not related to message exchange 3. Technical conditions of the data exchange 3.1. General description of the Eucaris application 3.2. Functional and non-functional requirements CHAPTER 4: Evaluation 1. Evaluation procedure according to Article 20 (Preparation of Decisions according to Article 25(2) of Decision 2008/615/JHA) 1.1. Questionnaire 1.2. Pilot run 1.3. Evaluation visit 1.4. Report to the Council 2. Evaluation procedure according to Article 21 2.1. Statistics and Report 2.2. Revision 3. Expert meetings CHAPTER 1: Exchange of DNA-Data 1. DNA related forensic issues, matching rules and algorithms 1.1. Properties of DNA-profiles The DNA profile may contain 24 pairs of numbers representing the alleles of 24 loci which are also used in the DNA-procedures of Interpol. The names of these loci are shown in the following table: VWA TH01 D21S11 FGA D8S1179 D3S1358 D18S51 Amelogenin TPOX CSF1P0 D13S317 D7S820 D5S818 D16S539 D2S1338 D19S433 Penta D Penta E FES F13A1 F13B SE33 CD4 GABA The seven grey loci in the top row are both the present European Standard Set (ESS) and the Interpol Standard Set of Loci (ISSOL). Inclusion Rules: The DNA-profiles made available by the Member States for searching and comparison as well as the DNA-profiles sent out for searching and comparison must contain at least six full designated (1) loci and may contain additional loci or blanks depending on their availability. The reference DNA profiles must contain at least six of the seven ESS of loci. In order to raise the accuracy of matches, all available alleles shall be stored in the indexed DNA profile database and be used for searching and comparison. Each Member State should implement as soon as practically possible any new ESS of loci adopted by the EU. Mixed profiles are not allowed, so that the allele values of each locus will consist of only two numbers, which may be the same in the case of homozygosity at a given locus. Wild-cards and Micro-variants are to be dealt with using the following rules:  Any non-numerical value except amelogenin contained in the profile (e.g. o, f, r, na, nr or un) has to be automatically converted for the export to a wild card (*) and searched against all,  Numerical values 0, 1 or 99 contained in the profile have to be automatically converted for the export to a wild card (*) and searched against all,  If three alleles are provided for one locus the first allele will be accepted and the remaining two alleles have to be automatically converted for the export to a wild card (*) and searched against all,  When wild card values are provided for allele 1 or 2 then both permutations of the numerical value given for the locus will be searched (e.g. 12, * could match against 12,14 or 9,12),  Pentanucleotide (Penta D, Penta E and CD4) micro-variants will be matched according to the following:  x.1 = x, x.1, x.2  x.2 = x.1, x.2, x.3  x.3 = x.2, x.3, x.4  x.4 = x.3, x.4, x + 1,  Tetranucleotide (the rest of the loci are tetranucleotides) micro-variants will be matched according to the following:  x.1 = x, x.1, x.2  x.2 = x.1, x.2, x.3  x.3 = x.2, x.3, x + 1. 1.2. Matching rules The comparison of two DNA-profiles will be performed on the basis of the loci for which a pair of allele values is available in both DNA-profiles. At least six full designated loci (exclusive of amelogenin) must match between both DNA-profiles before a hit response is provided. A full match (Quality 1) is defined as a match, when all allele values of the compared loci commonly contained in the requesting and requested DNA-profiles are the same. A near match is defined as a match, when the value of only one of all the compared alleles is different in the two DNA profiles (Quality 2, 3 and 4). A near match is only accepted if there are at least six full designated matched loci in the two compared DNA profiles. The reason for a near match may be:  a human typing error at the point of entry of one of the DNA-profiles in the search request or the DNA-database,  an allele-determination or allele-calling error during the generation procedure of the DNA-profile. 1.3. Reporting rules Both full matches, near matches and no hits will be reported. The matching report will be sent to the requesting national contact point and will also be made available to the requested national contact point (to enable it to estimate the nature and number of possible follow-up requests for further available personal data and other information associated with the DNA-profile corresponding to the hit in accordance with Articles 5 and 10 of Decision 2008/615/JHA). 2. Member State code number table In accordance with Decision 2008/615/JHA, ISO 3166-1 alpha-2 code are used for setting up the domain names and other configuration parameters required in the PrÃ ¼m DNA data exchange applications over a closed network. ISO 3166-1 alpha-2 codes are the following two-letter Member State codes. Member State names Code Member State names Code Belgium BE Luxembourg LU Bulgaria BG Hungary HU Czech Republic CZ Malta MT Denmark DK Netherlands NL Germany DE Austria AT Estonia EE Poland PL Greece EL Portugal PT Spain ES Romania RO France FR Slovakia SK Ireland IE Slovenia SI Italy IT Finland FI Cyprus CY Sweden SE Latvia LV United Kingdom UK Lithuania LT 3. Functional analysis 3.1. Availability of the system Requests pursuant to Article 3 of Decision 2008/615/JHA should reach the targeted database in the chronological order that each request was sent, responses should be dispatched to reach the requesting Member State within 15 minutes of the arrival of requests. 3.2. Second step When a Member State receives a report of match, its national contact point is responsible for comparing the values of the profile submitted as a question and the values of the profile(s) received as an answer to validate and check the evidential value of the profile. National contact points can contact each other directly for validation purposes. Legal assistance procedures start after validation of an existing match between two profiles, on the basis of a full match or a near match obtained during the automated consultation phase. 4. DNA interface control document 4.1. Introduction 4.1.1. Objectives This Chapter defines the requirements for the exchange of DNA profile information between the DNA database systems of all Member States. The header fields are defined specifically for the PrÃ ¼m DNA exchange, the data part is based on the DNA profile data part in the XML schema defined for the Interpol DNA exchange gateway. Data are exchanged by SMTP (Simple Mail Transfer Protocol) and other state-of-the-art technologies, using a central relay mail server provided by the network provider. The XML file is transported as mail body. 4.1.2. Scope This ICD defines the content of the message (mail) only. All network-specific and mail-specific topics are defined uniformly in order to allow a common technical base for the DNA data exchange. This includes:  the format of the subject field in the message to enable/allow for an automated processing of the messages,  whether content encryption is necessary and if yes which methods should be chosen,  the maximum length of messages. 4.1.3. XML structure and principles The XML message is structured into;  header part, which contains information about the transmission, and  data part, which contains profile specific information, as well as the profile itself. The same XML schema shall be used for request and response. For the purpose of complete checks of unidentified DNA profiles (Article 4 of Decision 2008/615/JHA) it shall be possible to send a batch of profiles in one message. A maximum number of profiles within one message must be defined. The number is depending from the maximum allowed mail size and shall be defined after selection of the mail server. XML example: <?version= 1.0  standalone= yes ?> <PRUEMDNAx xmlns:msxsl= urn:schemas-microsoft-com:xslt  xmlns:xsi= http://www.w3.org/2001/XMLSchema-instance > <header> ( ¦) </header> <datas> ( ¦) </datas> [<datas> datas structure repeated, if multiple profiles sent by ( ¦.) a single SMTP message, only allowed for Article 4 cases </datas>] </PRUEMDNA> 4.2. XML structure definition The following definitions are for documentation purposes and better readability, the real binding information is provided by an XML schema file (PRUEM DNA.xsd). 4.2.1. Schema PRUEMDNAx It contains the following fields: Fields Type Description header PRUEM_header Occurs: 1 datas PRUEM_datas Occurs: 1 ¦ 500 4.2.2. Content of header structure 4.2.2.1. PRUEM header This is a structure describing the XML file header. It contains the following fields: Fields Type Description direction PRUEM_header_dir Direction of message flow ref String Reference of the XML file generator String Generator of XML file schema_version String Version number of schema to use requesting PRUEM_header_info Requesting Member State info requested PRUEM_header_info Requested Member State info 4.2.2.2. PRUEM_header dir Type of data contained in message, value can be: Value Description R Request A Answer 4.2.2.3. PRUEM header info Structure to describe Member State as well as message date/time. It contains the following fields: Fields Type Description source_isocode String ISO 3166-2 code of the requesting Member State destination_isocode String ISO 3166-2 code of the requested Member State request_id String unique Identifier for a request date Date Date of creation of message time Time Time of creation of message 4.2.3. Content of PRUEM Profile data 4.2.3.1. PRUEM_datas This is a structure describing the XML profile data part. It contains the following fields: Fields Type Description reqtype PRUEM request type Type of request (Article 3 or 4) date Date Date profile stored type PRUEM_datas_type Type of profile result PRUEM_datas_result Result of request agency String Name of corresponding unit responsible for the profile profile_ident String Unique Member State profile ID message String Error Message, if result = E profile IPSG_DNA_profile If direction = A (Answer) AND result  H (Hit) empty match_id String In case of a HIT PROFILE_ID of the requesting profile quality PRUEM_hitquality_type Quality of Hit hitcount Integer Count of matched Alleles rescount Integer Count of matched profiles. If direction = R (Request), then empty. If quality!=0 (the original requested profile), then empty. 4.2.3.2. PRUEM_request_type Type of data contained in message, value can be: Value Description 3 Requests pursuant to Article 3 of Decision 2008/615/JHA 4 Requests pursuant to Article 4 of Decision 2008/615/JHA 4.2.3.3. PRUEM_hitquality_type Value Description 0 Referring original requesting profile: Case No Hit: original requesting profile sent back only; Case Hit: original requesting profile and matched profiles sent back. 1 Equal in all available alleles without wildcards 2 Equal in all available alleles with wildcards 3 Hit with Deviation (Microvariant) 4 Hit with mismatch 4.2.3.4. PRUEM_data_type Type of data contained in message, value can be: Value Description P Person profile S Stain 4.2.3.5. PRUEM_data_result Type of data contained in message, value can be: Value Description U Undefined, If direction = R (request) H Hit N No Hit E Error 4.2.3.6. IPSG_DNA_profile Structure describing a DNA profile. It contains the following fields: Fields Type Description ess_issol IPSG_DNA_ISSOL Group of loci corresponding to the ISSOL (standard group of Loci of Interpol) additional_loci IPSG_DNA_additional_loci Other loci marker String Method used to generate of DNA profile_id String Unique identifier for DNA profile 4.2.3.7. IPSG_DNA_ISSOL Structure containing the loci of ISSOL (Standard Group of Interpol loci). It contains the following fields: Fields Type Description vwa IPSG_DNA_locus Locus vwa th01 IPSG_DNA_locus Locus th01 d21s11 IPSG_DNA_locus Locus d21s11 fga IPSG_DNA_locus Locus fga d8s1179 IPSG_DNA_locus Locus d8s1179 d3s1358 IPSG_DNA_locus Locus d3s1358 d18s51 IPSG_DNA_locus Locus d18s51 amelogenin IPSG_DNA_locus Locus amelogin 4.2.3.8. IPSG_DNA_additional_loci Structure containing the other loci. It contains the following fields: Fields Type Description tpox IPSG_DNA_locus Locus tpox csf1po IPSG_DNA_locus Locus csf1po d13s317 IPSG_DNA_locus Locus d13s317 d7s820 IPSG_DNA_locus Locus d7s820 d5s818 IPSG_DNA_locus Locus d5s818 d16s539 IPSG_DNA_locus Locus d16s539 d2s1338 IPSG_DNA_locus Locus d2s1338 d19s433 IPSG_DNA_locus Locus d19s433 penta_d IPSG_DNA_locus Locus penta_d penta_e IPSG_DNA_locus Locus penta_e fes IPSG_DNA_locus Locus fes f13a1 IPSG_DNA_locus Locus f13a1 f13b IPSG_DNA_locus Locus f13b se33 IPSG_DNA_locus Locus se33 cd4 IPSG_DNA_locus Locus cd4 gaba IPSG_DNA_locus Locus gaba 4.2.3.9. IPSG_DNA_locus Structure describing a locus. It contains the following fields: Fields Type Description low_allele String Lowest value of an allele high_allele String Highest value of an allele 5. Application, security and communication architecture 5.1. Overview In implementing applications for the DNA data exchange within the framework of Decision 2008/615/JHA, a common communication network shall be used, which will be logically closed among the Member States. In order to exploit this common communication infrastructure of sending requests and receiving replies in a more effective way, an asynchronous mechanism to convey DNA and dactyloscopic data requests in a wrapped SMTP e-mail message is adopted. In fulfilment of security concerns, the mechanism s/MIME as extension to the SMTP functionality will be used to establish a true end-to-end secure tunnel over the network. The operational TESTA (Trans European Services for Telematics between Administrations) is used as the communication network for data exchange among the Member States. TESTA is under the responsibility of the European Commission. Taking into account that national DNA databases and the current national access points of TESTA may be located on different sites in the Member States, access to TESTA may be set up either by: 1. using the existing national access point or establishing a new national TESTA access point; or by 2. setting up a secure local link from the site where the DNA database is located and managed by the competent national agency to the existing national TESTA access point. The protocols and standards deployed in the implementation of Decision 2008/615/JHA applications comply with the open standards and meet the requirements imposed by national security policy makers of the Member States. 5.2. Upper Level Architecture In the scope of Decision 2008/615/JHA, each Member State will make its DNA data available to be exchanged with and/or searched by other Member States in conformity with the standardised common data format. The architecture is based upon an any-to-any communication model. There exists neither a central computer server nor a centralised database to hold DNA profiles. Figure 1: Topology of DNA Data Exchange In addition to the fulfilment of national legal constraints at Member States' sites, each Member State may decide what kind of hardware and software should be deployed for the configuration at its site to comply with the requirements set out in Decision 2008/615/JHA. 5.3. Security Standards and Data Protection Three levels of security concerns have been considered and implemented. 5.3.1. Data Level DNA profile data provided by each Member State have to be prepared in compliance with a common data protection standard, so that requesting Member States will receive an answer mainly to indicate HIT or NO-HIT along with an identification number in case of a HIT, which does not contain any personal information. The further investigation after the notification of a HIT will be conducted at bilateral level pursuant to the existing national legal and organisational regulations of the respective Member States' sites. 5.3.2. Communication Level Messages containing DNA profile information (requesting and replying) will be encrypted by means of a state-of-the-art mechanism in conformity with open standards, such as s/MIME, before they are forwarded to the sites of other Member States. 5.3.3. Transmission Level All encrypted messages containing DNA profile information will be forwarded onto other Member States' sites through a virtual private tunnelling system administered by a trusted network provider at the international level and the secure links to this tunnelling system under the national responsibility. This virtual private tunnelling system does not have a connection point with the open Internet. 5.4. Protocols and Standards to be used for encryption mechanism: s/MIME and related packages The open standard s/MIME as extension to de facto e-mail standard SMTP will be deployed to encrypt messages containing DNA profile information. The protocol s/MIME (V3) allows signed receipts, security labels, and secure mailing lists and is layered on Cryptographic Message Syntax (CMS), an IETF specification for cryptographic protected messages. It can be used to digitally sign, digest, authenticate or encrypt any form of digital data. The underlying certificate used by s/MIME mechanism has to be in compliance with X.509 standard. In order to ensure common standards and procedures with other PrÃ ¼m applications, the processing rules for s/MIME encryption operations or to be applied under various COTS (Commercial Product of the Shelves) environments, are as follows:  the sequence of the operations is: first encryption and then signing,  the encryption algorithm AES (Advanced Encryption Standard) with 256 bit key length and RSA with 1 024 bit key length shall be applied for symmetric and asymmetric encryption respectively,  the hash algorithm SHA-1 shall be applied. s/MIME functionality is built into the vast majority of modern e-mail software packages including Outlook, Mozilla Mail as well as Netscape Communicator 4.x and inter-operates among all major e-mail software packages. Because of s/MIME's easy integration into national IT infrastructure at all Member States' sites, it is selected as a viable mechanism to implement the communication security level. For achieving the goal Proof of Concept in a more efficient way and reducing costs the open standard JavaMail API is however chosen for prototyping DNA data exchange. JavaMail API provides simple encryption and decryption of e-mails using s/MIME and/or OpenPGP. The intent is to provide a single, easy-to-use API for e-mail clients that want to send and received encrypted e-mail in either of the two most popular e-mail encryption formats. Therefore any state-of-the-art implementations to JavaMail API will suffice for the requirements set by Decision 2008/615/JHA, such as the product of Bouncy Castle JCE (Java Cryptographic Extension), which will be used to implement s/MIME for prototyping DNA data exchange among all Member States. 5.5. Application Architecture Each Member State will provide the other Member States with a set of standardised DNA profile data which are in conformity with the current common ICD. This can be done either by providing a logical view over individual national database or by establishing a physical exported database (indexed database). The four main components: E-mail server/s/MIME, Application Server, Data Structure Area for fetching/feeding data and registering incoming/outgoing messages, and Match Engine implement the whole application logic in a product-independent way. In order to provide all Member States with an easy integration of the components into their respective national sites, the specified common functionality has been implemented by means of open source components, which could be selected by each Member State depending on its national IT policy and regulations. Because of the independent features to be implemented to get access to indexed databases containing DNA profiles covered by Decision 2008/615/JHA, each Member State can freely select its hardware and software platform, including database and operating systems. A prototype for the DNA Data Exchange has been developed and successfully tested over the existing common network. The version 1.0 has been deployed in the productive environment and is used for daily operations. Member States may use the jointly developed product but may also develop their own products. The common product components will be maintained, customised and further developed according to changing IT, forensic and/or functional police requirements. Figure 2: Overview Application Topology 5.6. Protocols and Standards to be used for application architecture: 5.6.1. XML The DNA data exchange will fully exploit XML-schema as attachment to SMTP e-mail messages. The eXtensible Markup Language (XML) is a W3C-recommended general-purpose markup language for creating special-purpose markup languages, capable of describing many different kinds of data. The description of the DNA profile suitable for exchange among all Member States has been done by means of XML and XML schema in the ICD document. 5.6.2. ODBC Open DataBase Connectivity provides a standard software API method for accessing database management systems and making it independent of programming languages, database and operating systems. ODBC has, however, certain drawbacks. Administering a large number of client machines can involve a diversity of drivers and DLLs. This complexity can increase system administration overhead. 5.6.3. JDBC Java DataBase Connectivity (JDBC) is an API for the Java programming language that defines how a client may access a database. In contrast to ODBC, JDBC does not require to use a certain set of local DLLs at the Desktop. The business logic to process DNA profile requests and replies at each Member States' site is described in the following diagram. Both requesting and replying flows interact with a neutral data area comprising different data pools with a common data structure. Figure 3: Overview Application Workflow at each Member State's site 5.7. Communication Environment 5.7.1. Common Communication Network: TESTA and its follow-up infrastructure The application DNA data exchange will exploit the e-mail, an asynchronous mechanism, to send requests and to receive replies among the Member States. As all Member States have at least one national access point to the TESTA network, the DNA data exchange will be deployed over the TESTA network. TESTA provides a number of added-value services through its e-mail relay. In addition to hosting TESTA specific e-mail boxes, the infrastructure can implement mail distribution lists and routing policies. This allows TESTA to be used as a clearing house for messages addressed to administrations connected to the EU wide Domains. Virus check mechanisms may also be put in place. The TESTA e-mail relay is built on a high availability hardware platform located at the central TESTA application facilities and protected by firewall. The TESTA Domain Name Services (DNS) will resolve resource locators to IP addresses and hide addressing issues from the user and from applications. 5.7.2. Security Concern The concept of a VPN (Virtual Private Network) has been implemented within the framework of TESTA. Tag Switching Technology used to build this VPN will evolve to support Multi-Protocol Label Switching (MPLS) standard developed by the Internet Engineering Task Force (IETF). MPLS is an IETF standard technology that speeds up network traffic flow by avoiding packet analysis by intermediate routers (hops). This is done on the basis of so-called labels that are attached to packet by the edge routers of the backbone, on the basis of information stored in the forwarding information base (FIB). Labels are also used to implement virtual private networks (VPNs). MPLS combines the benefits of layer 3 routing with the advantages of layer 2 switching. Because IP addresses are not evaluated during transition through the backbone, MPLS does not impose any IP addressing limitations. Furthermore e-mail messages over the TESTA will be protected by s/MIME driven encryption mechanism. Without knowing the key and possessing the right certificate, nobody can decrypt messages over the network. 5.7.3. Protocols and Standards to be used over the communication network 5.7.3.1. SMTP Simple Mail Transfer Protocol is the de facto standard for e-mail transmission across the Internet. SMTP is a relatively simple, text-based protocol, where one or more recipients of a message are specified and then the message text is transferred. SMTP uses TCP port 25 upon the specification by the IETF. To determine the SMTP server for a given domain name, the MX (Mail eXchange) DNS (Domain Name Systems) record is used. Since this protocol started as purely ASCII text-based it did not deal well with binary files. Standards such as MIME were developed to encode binary files for transfer through SMTP. Today, most SMTP servers support the 8BITMIME and s/MIME extension, permitting binary files to be transmitted almost as easily as plain text. The processing rules for s/MIME operations are described in the section s/MIME (see Chapter 5.4). SMTP is a push protocol that does not allow one to pull messages from a remote server on demand. To do this a mail client must use POP3 or IMAP. Within the framework of implementing DNA data exchange it is decided to use the protocol POP3. 5.7.3.2. POP Local e-mail clients use the Post Office Protocol version 3 (POP3), an application-layer Internet standard protocol, to retrieve e-mail from a remote server over a TCP/IP connection. By using the SMTP Submit profile of the SMTP protocol, e-mail clients send messages across the Internet or over a corporate network. MIME serves as the standard for attachments and non-ASCII text in e-mail. Although neither POP3 nor SMTP requires MIME-formatted e-mail, essentially Internet e-mail comes MIME-formatted, so POP clients must also understand and use MIME. The whole communication environment of Decision 2008/615/JHA will therefore include the components of POP. 5.7.4. Network Address Assignment Operative environment A dedicated block of C class subnet has currently been allocated by the European IP registration authority (RIPE) to TESTA. Further address blocks may be allocated to TESTA in the future if required. The assignment of IP addresses to Member States is based upon a geographical schema in Europe. The data exchange among Member States within the framework of Decision 2008/615/JHA is operated over a European wide logically closed IP network. Testing Environment In order to provide a smooth running environment for the daily operation among all connected Member States, it is necessary to establish a testing environment over the closed network for new Member States which prepare to join the operations. A sheet of parameters including IP addresses, network settings, e-mail domains as well as application user accounts has been specified and should be set up at the corresponding Member State's site. Moreover, a set of pseudo DNA profiles has been constructed for the test purposes. 5.7.5. Configuration Parameters A secure e-mail system is set up using the eu-admin.net domain. This domain with the associated addresses will not be accessible from a location not on the TESTA EU wide domain, because the names are only known on the TESTA central DNS server, which is shielded from the Internet. The mapping of these TESTA site addresses (host names) to their IP addresses is done by the TESTA DNS service. For each Local Domain, a Mail entry will be added to this TESTA central DNS server, relaying all e-mail messages sent to TESTA Local Domains to the TESTA central Mail Relay. This TESTA central Mail Relay will then forward them to the specific Local Domain e-mail server using the Local Domain e-mail addresses. By relaying the e-mail in this way, critical information contained in e-mails will only pass the Europe - wide closed network infrastructure and not the insecure Internet. It is necessary to establish sub-domains ( bold italics ) at the sites of all Member States upon the following syntax: application-type.pruem.Member State-code. eu-admin.net, where: Member State-code takes the value of one of the two letter-code Member State codes (i.e. AT, BE, etc.). application-type takes one of the values: DNA and FP. By applying the above syntax, the sub domains for the Member States are shown in the following table: MS Sub Domains Comments BE dna.pruem.be.eu-admin.net Setting up a secure local link to the existing TESTA II access point fp.pruem.be.eu-admin.net BG dna.pruem.bg.eu-admin.net fp.pruem.bg.eu-admin.net CZ dna.pruem.cz.eu-admin.net fp.pruem.cz.eu-admin.net DK dna.pruem.dk.eu-admin.net fp.pruem.dk.eu-admin.net DE dna.pruem.de.eu-admin.net Using the existing TESTA II national access points fp.pruem.de.eu-admin.net EE dna.pruem.ee.eu-admin.net fp.pruem.ee.eu-admin.net IE dna.pruem.ie.eu-admin.net fp.pruem.ie.eu-admin.net EL dna.pruem.el.eu-admin.net fp.pruem.el.eu-admin.net ES dna.pruem.es.eu-admin.net Using the existing TESTA II national access point fp.pruem.es.eu-admin.net FR dna.pruem.fr.eu-admin.net Using the existing TESTA II national access point fp.pruem.fr.eu-admin.net IT dna.pruem.it.eu-admin.net fp.pruem.it.eu-admin.net CY dna.pruem.cy.eu-admin.net fp.pruem.cy.eu-admin.net LV dna.pruem.lv.eu-admin.net fp.pruem.lv.eu-admin.net LT dna.pruem.lt.eu-admin.net fp.pruem.lt.eu-admin.net LU dna.pruem.lu.eu-admin.net Using the existing TESTA II national access point fp.pruem.lu.eu-admin.net HU dna.pruem.hu.eu-admin.net fp.pruem.hu.eu-admin.net MT dna.pruem.mt.eu-admin.net fp.pruem.mt.eu-admin.net NL dna.pruem.nl.eu-admin.net Intending to establish a new TESTA II access point at the NFI fp.pruem.nl.eu-admin.net AT dna.pruem.at.eu-admin.net Using the existing TESTA II national access point fp.pruem.at.eu-admin.net PL dna.pruem.pl.eu-admin.net fp.pruem.pl.eu-admin.net PT dna.pruem.pt.eu-admin.net ¦ ¦ fp.pruem.pt.eu-admin.net ¦ ¦ RO dna.pruem.ro.eu-admin.net fp.pruem.ro.eu-admin.net SI dna.pruem.si.eu-admin.net ¦ ¦ fp.pruem.si.eu-admin.net ¦ ¦ SK dna.pruem.sk.eu-admin.net fp.pruem.sk.eu-admin.net FI dna.pruem.fi.eu-admin.net [To be inserted] fp.pruem.fi.eu-admin.net SE dna.pruem.se.eu-admin.net fp.pruem.se.eu-admin.net UK dna.pruem.uk.eu-admin.net fp.pruem.uk.eu-admin.net CHAPTER 2: Exchange of dactyloscopic data (interface control document) The purpose of the following document interface Control Document is to define the requirements for the exchange of dactyloscopic information between the Automated Fingerprint Identification Systems (AFIS) of the Member States. It is based on the Interpol-Implementation of ANSI/NIST-ITL 1-2000 (INT-I, Version 4.22b). This version shall cover all basic definitions for Logical Records Type-1, Type-2, Type-4, Type-9, Type-13 and Type-15 required for image and minutiÃ ¦ based dactyloscopic processing. 1. File Content Overview A dactyloscopic file consists of several logical records. There are sixteen types of record specified in the original ANSI/NIST-ITL 1-2000 standard. Appropriate ASCII separation characters are used between each record and the fields and subfields within the records. Only 6 record types are used to exchange information between the originating and the destination agency: Type-1   Transaction information Type-2   Alphanumeric persons/case data Type-4   High resolution greyscale dactyloscopic images Type-9   MinutiÃ ¦ Record Type-13   Variable resolution latent image record Type-15   Variable resolution palmprint image record 1.1. Type-1  File header This record contains routing information and information describing the structure of the rest of the file. This record type also defines the types of transaction which fall under the following broad categories: 1.2. Type-2  Descriptive text This record contains textual information of interest to the sending and receiving agencies. 1.3. Type-4  High resolution greyscale image This record is used to exchange high resolution greyscale (eight bit) dactyloscopic images sampled at 500 pixels/inch. The dactyloscopic images shall be compressed using the WSQ algorithm with a ratio of not more than 15:1. Other compression algorithms or uncompressed images must not be used. 1.4. Type-9  MinutiÃ ¦ record Type-9 records are used to exchange ridge characteristics or minutiÃ ¦ data. Their purpose is partly to avoid unnecessary duplication of AFIS encoding processes and partly to allow the transmission of AFIS codes which contain less data than the corresponding images. 1.5. Type-13  Variable-Resolution Latent Image Record This record shall be used to exchange variable-resolution latent fingerprint and latent palmprint images together with textural alphanumerical information. The scanning resolution of the images shall be 500 pixels/inch with 256 grey-levels. If the quality of the latent image is sufficient it shall be compressed using WSQ-algorithm. If necessary the resolution of the images may be expanded to more than 500 pixels/inch and more than 256 grey-levels on bilateral agreement. In this case, it is strongly recommended to use JPEG 2000 (see Appendix 7). 1.6. Variable-Resolution Palmprint Image Record Type-15 tagged field image records shall be used to exchange variable-resolution palmprint images together with textural alphanumerical information. The scanning resolution of the images shall be 500 pixels/inch with 256 grey-levels. To minimise the amount of data all palmprint images shall be compressed using WSQ-algorithm. If necessary the resolution of the images may be expanded to more than 500 pixels/inch and more than 256 grey-levels on bilateral agreement. In this case, it is strongly recommended to use JPEG 2000 (see Appendix 7). 2. Record format A transaction file shall consist of one or more logical records. For each logical record contained in the file, several information fields appropriate to that record type shall be present. Each information field may contain one or more basic single-valued information items. Taken together these items are used to convey different aspects of the data contained in that field. An information field may also consist of one or more information items grouped together and repeated multiple times within a field. Such a group of information items is known as a subfield. An information field may therefore consist of one or more subfields of information items. 2.1. Information separators In the tagged-field logical records, mechanisms for delimiting information are implemented by use of four ASCII information separators. The delimited information may be items within a field or subfield, fields within a logical record, or multiple occurrences of subfields. These information separators are defined in the standard ANSI X3.4. These characters are used to separate and qualify information in a logical sense. Viewed in a hierarchical relationship, the File Separator FS character is the most inclusive followed by the Group Separator GS, the Record Separator RS, and finally the Unit Separator US characters. Table 1 lists these ASCII separators and a description of their use within this standard. Information separators should be functionally viewed as an indication of the type data that follows. The US character shall separate individual information items within a field or subfield. This is a signal that the next information item is a piece of data for that field or subfield. Multiple subfields within a field separated by the RS character signals the start of the next group of repeated information item(s). The GS separator character used between information fields signals the beginning of a new field preceding the field identifying number that shall appear. Similarly, the beginning of a new logical record shall be signalled by the appearance of the FS character. The four characters are only meaningful when used as separators of data items in the fields of the ASCII text records. There is no specific meaning attached to these characters occurring in binary image records and binary fields  they are just part of the exchanged data. Normally, there should be no empty fields or information items and therefore only one separator character should appear between any two data items. The exception to this rule occurs for those instances where the data in fields or information items in a transaction are unavailable, missing, or optional, and the processing of the transaction is not dependent upon the presence of that particular data. In those instances, multiple and adjacent separator characters shall appear together rather than requiring the insertion of dummy data between separator characters. For the definition of a field that consists of three information items, the following applies. If the information for the second information item is missing, then two adjacent US information separator characters would occur between the first and third information items. If the second and third information items were both missing, then three separator characters should be used  two US characters in addition to the terminating field or subfield separator character. In general, if one or more mandatory or optional information items are unavailable for a field or subfield, then the appropriate number of separator character should be inserted. It is possible to have side-by-side combinations of two or more of the four available separator characters. When data are missing or unavailable for information items, subfields, or fields, there must be one separator character less than the number of data items, subfields, or fields required. Table 1: Separators Used Code Type Description Hexadecimal Value Decimal Value US Unit Separator Separates information items 1F 31 RS Record Separator Separates subfields 1E 30 GS Group Separator Separates fields 1D 29 FS File Separator Separates logical records 1C 28 2.2. Record layout For tagged-field logical records, each information field that is used shall be numbered in accordance with this standard. The format for each field shall consist of the logical record type number followed by a period ., a field number followed by a colon :, followed by the information appropriate to that field. The tagged-field number can be any one-to-nine digit number occurring between the period . and the colon :. It shall be interpreted as an unsigned integer field number. This implies that a field number of 2.123: is equivalent to and shall be interpreted in the same manner as a field number of 2.000000123:. For purposes of illustration throughout this document, a three-digit number shall be used for enumerating the fields contained in each of the tagged-field logical records described herein. Field numbers will have the form of TT.xxx: where the TT represents the one- or two-character record type followed by a period. The next three characters comprise the appropriate field number followed by a colon. Descriptive ASCII information or the image data follows the colon. Logical Type-1 and Type-2 records contain only ASCII textual data fields. The entire length of the record (including field numbers, colons, and separator characters) shall be recorded as the first ASCII field within each of these record types. The ASCII File Separator FS control character (signifying the end of the logical record or transaction) shall follow the last byte of ASCII information and shall be included in the length of the record. In contrast to the tagged-field concept, the Type-4 record contains only binary data recorded as ordered fixed-length binary fields. The entire length of the record shall be recorded in the first four-byte binary field of each record. For this binary record, neither the record number with its period, nor the field identifier number and its following colon, shall be recorded. Furthermore, as all the field lengths of this record is either fixed or specified, none of the four separator characters (US, RS, GS, or FS) shall be interpreted as anything other than binary data. For the binary record, the FS character shall not be used as a record separator or transaction terminating character. 3. Type-1 Logical Record: the File Header This record describes the structure of the file, the type of the file, and other important information. The character set used for Type-1 fields shall contain only the 7-bit ANSI code for information interchange. 3.1. Fields for Type-1 Logical Record 3.1.1. Field 1.001: Logical Record Length (LEN) This field contains the total count of the number of bytes in the whole Type-1 logical record. The field begins with 1.001:, followed by the total length of the record including every character of every field and the information separators. 3.1.2. Field 1.002: Version Number (VER) To ensure that users know which version of the ANSI/NIST standard is being used, this four byte field specifies the version number of the standard being implemented by the software or system creating the file. The first two bytes specify the major version reference number, the second two the minor revision number. For example, the original 1986 Standard would be considered the first version and designated 0100 while the present ANSI/NIST-ITL 1-2000 standard is 0300. 3.1.3. Field 1.003: File Content (CNT) This field lists each of the records in the file by record type and the order in which the records appear in the logical file. It consists of one or more subfields, each of which in turn contains two information items describing a single logical record found in the current file. The subfields are entered in the same order in which the records are recorded and transmitted. The first information item in the first subfield is 1, to refer to this Type-1 record. It is followed by a second information item which contains the number of other records contained in the file. This number is also equal to the count of the remaining subfields of field 1.003. Each of the remaining subfields is associated with one record within the file, and the sequence of subfields corresponds to the sequence of records. Each subfield contains two items of information. The first is to identify the Type of the record. The second is the record's IDC. The US character shall be used to separate the two information items. 3.1.4. Field 1.004: Type of Transaction (TOT) This field contains a three letter mnemonic designating the type of the transaction. These codes may be different from those used by other implementations of the ANSI/NIST standard. CPS: Criminal Print-to-Print Search. This transaction is a request for a search of a record relating to a criminal offence against a prints database. The person's prints must be included as WSQ-compressed images in the file. In case of a No-HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record. In case of a HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record,  1-14 Type-4 Record. The CPS TOT is summarised in Table A.6.1 (Appendix 6). PMS: Print-to-Latent Search. This transaction is used when a set of prints shall to be searched against an Unidentified Latent database. The response will contain the Hit/No-Hit decision of the destination AFIS search. If multiple unidentified latents exist, multiple SRE transactions will be returned, with one latent per transaction. The person's prints must be included as WSQ-compressed images in the file. In case of a No-HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record. In case of a HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record,  1 Type-13 Record. The PMS TOT is summarised in Table A.6.1 (Appendix 6). MPS: Latent-to-Print Search. This transaction is used when a latent is to be searched against a Prints database. The latent minutiÃ ¦ information and the image (WSQ-compressed) must be included in the file. In case of a No-HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record. In case of a HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record,  1 Type-4 or Type-15 Record. The MPS TOT is summarised in Table A.6.4 (Appendix 6). MMS: Latent-to-Latent Search. In this transaction the file contains a latent which is to be searched against an Unidentified Latent database in order to establish links between various scenes of crime. The latent minutiÃ ¦ information and the image (WSQ-compressed) must be included in the file. In case of a No-HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record. In case of a HIT, the following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record,  1 Type-13 Record. The MMS TOT is summarised in Table A.6.4 (Appendix 6). SRE: This transaction is returned by the destination agency in response to dactyloscopic submissions. The response will contain the Hit/No-Hit decision of the destination AFIS search. If multiple candidates exist, multiple SRE transactions will be returned, with one candidate per transaction. The SRE TOT is summarised in Table A.6.2 (Appendix 6). ERR: This transaction is returned by the destination AFIS to indicate a transaction error. It includes a message field (ERM) indicating the error detected. The following logical records will be returned:  1 Type-1 Record,  1 Type-2 Record. The ERR TOT is summarised in Table A.6.3 (Appendix 6). Table 2: Permissible Codes in Transactions Transaction Type Logical Record Type 1 2 4 9 13 15 CPS M M M    SRE M M C  (C in case of latent hits) C C MPS M M  M (1*) M  MMS M M  M (1*) M  PMS M M M*   M* ERR M M     Key: M = Mandatory, M* = Only one of both record-types may be included, O = Optional, C = Conditional on whether data is available,  = Not allowed, 1* = Conditional depending on legacy systems. 3.1.5. Field 1.005: Date of Transaction (DAT) This field indicates the date on which the transaction was initiated and must conform to the ISO standard notation of: YYYYMMDD where YYYY is the year, MM is the month and DD is the day of the month. Leading zeros are used for single figure numbers. For example, 19931004 represents 4 October 1993. 3.1.6. Field 1.006: Priority (PRY) This optional field defines the priority, on a level of 1 to 9, of the request. 1 is the highest priority and 9 the lowest. Priority 1 transactions shall be processed immediately. 3.1.7. Field 1.007: Destination Agency Identifier (DAI) This field specifies the destination agency for the transaction. It consists of two information items in the following format: CC/agency. The first information item contains the Country Code, defined in ISO 3166, two alpha-numeric characters long. The second item, agency, is a free text identification of the agency, up to a maximum of 32 alpha-numeric characters. 3.1.8. Field 1.008: Originating Agency Identifier (ORI) This field specifies the file originator and has the same format as the DAI (Field 1.007). 3.1.9. Field 1.009: Transaction Control Number (TCN) This is a control number for reference purposes. It should be generated by the computer and have the following format: YYSSSSSSSSA where YY is the year of the transaction, SSSSSSSS is an eight-digit serial number, and A is a check character generated by following the procedure given in Appendix 2. Where a TCN is not available, the field, YYSSSSSSSS, is filled with zeros and the check character generated as above. 3.1.10. Field 1.010: Transaction Control Response (TCR) Where a request was sent out, to which this is the response, this optional field will contain the transaction control number of the request message. It therefore has the same format as TCN (Field 1.009). 3.1.11. Field 1.011: Native Scanning Resolution (NSR) This field specifies the normal scanning resolution of the system supported by the originator of the transaction. The resolution is specified as two numeric digits followed by the decimal point and then two more digits. For all transactions pursuant to Decision 2008/615/JHA the sampling rate shall be 500 pixels/inch or 19,68 pixels/mm. 3.1.12. Field 1.012: Nominal Transmitting Resolution (NTR) This five-byte field specifies the nominal transmitting resolution for the images being transmitted. The resolution is expressed in pixels/mm in the same format as NSR (Field 1.011). 3.1.13. Field 1.013: Domain name (DOM) This mandatory field identifies the domain name for the user-defined Type-2 logical record implementation. It consists of two information items and shall be INT-I{US}4.22{GS}. 3.1.14. Field 1.014: Greenwich mean time (GMT) This mandatory field provides a mechanism for expressing the date and time in terms of universal Greenwich Mean Time (GMT) units. If used, the GMT field contains the universal date that will be in addition to the local date contained in Field 1.005 (DAT). Use of the GMT field eliminates local time inconsistencies encountered when a transaction and its response are transmitted between two places separated by several time zones. The GMT provides a universal date and 24-hour clock time independent of time zones. It is represented as CCYYMMDDHHMMSSZ, a 15-character string that is the concatenation of the date with the GMT and concludes with a Z. The CCYY characters shall represent the year of the transaction, the MM characters shall be the tens and units values of the month, and the DD characters shall be the tens and units values of the day of the month, the HH characters represent the hour, the MM the minute, and the SS represents the second. The complete date shall not exceed the current date. 4. Type-2 Logical Record: Descriptive Text The structure of most of this record is not defined by the original ANSI/NIST standard. The record contains information of specific interest to the agencies sending or receiving the file. To ensure that communicating dactyloscopic systems are compatible, it is required that only the fields listed below are contained within the record. This document specifies which fields are mandatory and which optional, and also defines the structure of the individual fields. 4.1. Fields for Type-2 Logical Record 4.1.1. Field 2.001: Logical Record Length (LEN) This mandatory field contains the length of this Type-2 record, and specifies the total number of bytes including every character of every field contained in the record and the information separators. 4.1.2. Field 2.002: Image Designation Character (IDC) The IDC contained in this mandatory field is an ASCII representation of the IDC as defined in the File Content field (CNT) of the Type-1 record (Field 1.003). 4.1.3. Field 2.003: System Information (SYS) This field is mandatory and contains four bytes which indicate which version of the INT-I this particular Type-2 record complies with. The first two bytes specify the major version number, the second two the minor revision number. For example, this implementation is based on INT-I version 4 revision 22 and would be represented as 0422. 4.1.4. Field 2.007: Case Number (CNO) This is a number assigned by the local dactyloscopic bureau to a collection of latents found at a scene-of-crime. The following format is adopted: CC/number where CC is the Interpol Country Code, two alpha-numeric characters in length, and the number complies with the appropriate local guidelines and may be up to 32 alpha-numeric characters long. This field allows the system to identify latents associated with a particular crime. 4.1.5. Field 2.008: Sequence Number (SQN) This specifies each sequence of latents within a case. It can be up to four numeric characters long. A sequence is a latent or series of latents which are grouped together for the purposes of filing and/or searching. This definition implies that even single latents will still have to be assigned a sequence number. This field together with MID (Field 2.009) may be included to identify a particular latent within a sequence. 4.1.6. Field 2.009: Latent Identifier (MID) This specifies the individual latent within a sequence. The value is a single letter or two letters, with A assigned to the first latent, B to the second, and so on up to a limit of ZZ. This field is used analogue to the latent sequence number discussed in the description for SQN (Field 2.008). 4.1.7. Field 2.010: Criminal Reference Number (CRN) This is a unique reference number assigned by a national agency to an individual who is charged for the first time with committing an offence. Within one country no individual ever has more than one CRN, or shares it with any other individual. However, the same individual may have Criminal Reference Numbers in several countries, which will be distinguishable by means of the country code. The following format is adopted for CRN field: CC/number where CC is the Country Code, defined in ISO 3166, two alpha-numeric characters in length, and the number complies with the appropriate national guidelines of the issuing agency, and may be up to 32 alpha-numeric characters long. For transactions pursuant to Decision 2008/615/JHA this field will be used for the national criminal reference number of the originating agency which is linked to the images in Type-4 or Type-15 Records. 4.1.8. Field 2.012: Miscellaneous Identification Number (MN1) This fields contains the CRN (Field 2.010) transmitted by a CPS or PMS transaction without the leading country code. 4.1.9. Field 2.013: Miscellaneous Identification Number (MN2) This fields contains the CNO (Field 2.007) transmitted by an MPS or MMS transaction without the leading country code. 4.1.10. Field 2.014: Miscellaneous Identification Number (MN3) This fields contains the SQN (Field 2.008) transmitted by an MPS or MMS transaction. 4.1.11. Field 2.015: Miscellaneous Identification Number (MN4) This fields contains the MID (Field 2.009) transmitted by an MPS or MMS transaction. 4.1.12. Field 2.063: Additional Information (INF) In case of an SRE transaction to a PMS request this field gives information about the finger which caused the possible HIT. The format of the field is: NN where NN is the finger position code defined in table 5, two digits in length. In all other cases the field is optional. It consists of up to 32 alpha-numeric characters and may give additional information about the request. 4.1.13. Field 2.064: Respondents List (RLS) This field contains at least two subfields. The first subfield describes the type of search that has been carried out, using the three-letter mnemonics which specify the transaction type in TOT (Field 1.004). The second subfield contains a single character. An I shall be used to indicate that a HIT has been found and an N shall be used to indicate that no matching cases have been found (NOHIT). The third subfield contains the sequence identifier for the candidate result and the total number of candidates separated by a slash. Multiple messages will be returned if multiple candidates exist. In case of a possible HIT the fourth subfield shall contain the score up to six digits long. If the HIT has been verified the value of this subfield is defined as 999999. Example: CPS{RS}I{RS}001/001{RS}999999{GS} If the remote AFIS does not assign scores, then a score of zero should be used at the appropriate point. 4.1.14. Field 2.074: Status/Error Message Field (ERM) This field contains error messages resulting from transactions, which will be sent back to the requester as part of an Error Transaction. Table 3: Error messages Numeric code (1-3) Meaning (5-128) 003 ERROR: UNAUTHORISED ACCESS 101 Mandatory field missing 102 Invalid record type 103 Undefined field 104 Exceed the maximum occurrence 105 Invalid number of subfields 106 Field length too short 107 Field length too long 108 Field is not a number as expected 109 Field number value too small 110 Field number value too big 111 Invalid character 112 Invalid date 115 Invalid item value 116 Invalid type of transaction 117 Invalid record data 201 ERROR: INVALID TCN 501 ERROR: INSUFFICIENT FINGERPRINT QUALITY 502 ERROR: MISSING FINGERPRINTS 503 ERROR: FINGERPRINT SEQUENCE CHECK FAILED 999 ERROR: ANY OTHER ERROR. FOR FURTHER DETAILS CALL DESTINATION AGENCY. Error messages in the range between 100 and 199: These error messages are related to the validation of the ANSI/NIST records and defined as: <error_code 1>: IDC <idc_number 1> FIELD <field_id 1> <dynamic text 1> LF <error_code 2>: IDC <idc_number 2> FIELD <field_id 2> <dynamic text 2> ¦ where  error_code is a code uniquely related to a specific reason (see table 3),  field_id is the ANSI/NIST field number of the incorrect field (e.g. 1.001, 2.001, ¦) in the format <record_type>.<field_id>.<sub_field_id>,  dynamic text is a more detailed dynamic description of the error,  LF is a Line Feed separating errors if more then one error is encountered,  for type-1 record the ICD is defined as -1. Example: 201: IDC - 1 FIELD 1.009 WRONG CONTROL CHARACTER {LF} 115: IDC 0 FIELD 2.003 INVALID SYSTEM INFORMATION This field is mandatory for error transactions. 4.1.15. Field 2.320: Expected Number of Candidates (ENC) This field contains the maximum number of candidates for verification expected by the requesting agency. The value of ENC must not exceed the values defined in table 11. 5. Type-4 Logical Record: High Resolution GreyScale Image It should be noted that Type-4 records are binary rather than ASCII in nature. Therefore each field is assigned a specific position within the record, which implies that all fields are mandatory. The standard allows both image size and resolution to be specified within the record. It requires Type-4 Logical Records to contain dactyloscopic image data that are being transmitted at a nominal pixel density of 500 to 520 pixels per inch. The preferred rate for new designs is at a pixel density of 500 pixels per inch or 19,68 pixels per mm. 500 pixels per inch is the density specified by the INT-I, except that similar systems may communicate with each other at a non-preferred rate, within the limits of 500 to 520 pixels per inch. 5.1. Fields for Type-4 Logical Record 5.1.1. Field 4.001: Logical Record Length (LEN) This four-byte field contains the length of this Type-4 record, and specifies the total number of bytes including every byte of every field contained in the record. 5.1.2. Field 4.002: Image Designation Character (IDC) This is the one-byte binary representation of the IDC number given in the header file. 5.1.3. Field 4.003: Impression Type (IMP) The impression type is a single-byte field occupying the sixth byte of the record. Table 4: Finger Impression Type Code Description 0 Live-scan of plain fingerprint 1 Live-scan of rolled fingerprint 2 Non-live scan impression of plain fingerprint captured from paper 3 Non-live scan impression of rolled fingerprint captured from paper 4 Latent impression captured directly 5 Latent tracing 6 Latent photo 7 Latent lift 8 Swipe 9 Unknown 5.1.4. Field 4.004: Finger Position (FGP) This fixed-length field of 6 bytes occupies the seventh through twelfth byte positions of a Type-4 record. It contains possible finger positions beginning in the left most byte (byte 7 of the record). The known or most probable finger position is taken from table 5. Up to five additional fingers may be referenced by entering the alternate finger positions in the remaining five bytes using the same format. If fewer than five finger position references are to be used the unused bytes are filled with binary 255. To reference all finger positions code 0, for unknown, is used. Table 5: Finger position code and maximum size Finger position Finger code Width (mm) Length (mm) Unknown 0 40,0 40,0 Right thumb 1 45,0 40,0 Right index finger 2 40,0 40,0 Right middle finger 3 40,0 40,0 Right ring finger 4 40,0 40,0 Right little finger 5 33,0 40,0 Left thumb 6 45,0 40,0 Left index finger 7 40,0 40,0 Left middle finger 8 40,0 40,0 Left ring finger 9 40,0 40,0 Left little finger 10 33,0 40,0 Plain right thumb 11 30,0 55,0 Plain left thumb 12 30,0 55,0 Plain right four fingers 13 70,0 65,0 Plain left four fingers 14 70,0 65,0 For scene of crime latents only the codes 0 to 10 should be used. 5.1.5. Field 4.005: Image Scanning Resolution (ISR) This one-byte field occupies the 13th byte of a Type-4 record. If it contains 0 then the image has been sampled at the preferred scanning rate of 19,68 pixels/mm (500 pixels per inch). If it contains 1 then the image has been sampled at an alternative scanning rate as specified in the Type-1 record. 5.1.6. Field 4.006: Horizontal Line Length (HLL) This field is positioned at bytes 14 and 15 within the Type-4 record. It specifies the number of pixels contained in each scan line. The first byte will be the most significant. 5.1.7. Field 4.007: Vertical Line Length (VLL) This field records in bytes 16 and 17 the number of scan lines present in the image. The first byte is the most significant. 5.1.8. Field 4.008: Greyscale Compression Algorithm (GCA) This one-byte field specifies the greyscale compression algorithm used to encode the image data. For this implementation, a binary code 1 indicates that WSQ compression (Appendix 7) has been used. 5.1.9. Field 4.009: The Image This field contains a byte stream representing the image. Its structure will obviously depend on the compression algorithm used. 6. Type-9 Logical Record: MinutiÃ ¦ Record Type-9 records shall contain ASCII text describing minutiÃ ¦ and related information encoded from a latent. For latent search transaction, there is no limit for these Type-9 records in a file, each of which shall be for a different view or latent. 6.1. MinutiÃ ¦ extraction 6.1.1. Minutia type identification This standard defines three identifier numbers that are used to describe the minutia type. These are listed in table 6. A ridge ending shall be designated Type 1. A bifurcation shall be designated Type 2. If a minutia cannot be clearly categorised as one of the above two types, it shall be designated as other, Type 0. Table 6: Minutia types Type Description 0 Other 1 Ridge ending 2 Bifurcation 6.1.2. Minutia placement and type For templates to be compliant with Section 5 of the ANSI INCITS 378-2004 standard, the following method, which enhances the current INCITS 378-2004 standard, shall be used for determining placement (location and angular direction) of individual minutiae. The position or location of a minutia representing a ridge ending shall be the point of forking of the medial skeleton of the valley area immediately in front of the ridge ending. If the three legs of the valley area were thinned down to a single-pixel-wide skeleton, the point of the intersection is the location of the minutia. Similarly, the location of the minutia for a bifurcation shall be the point of forking of the medial skeleton of the ridge. If the three legs of the ridge were each thinned down to a single-pixel-wide skeleton, the point where the three legs intersect is the location of the minutia. After all ridge endings have been converted to bifurcations, all of the minutiae of the dactyloscopic image are represented as bifurcations. The X and Y pixel coordinates of the intersection of the three legs of each minutia can be directly formatted. Determination of the minutia direction can be extracted from each skeleton bifurcation. The three legs of every skeleton bifurcation must be examined and the endpoint of each leg determined. Figure 6.1.2 illustrates the three methods used for determining the end of a leg that is based on a scanning resolution of 500 ppi. The ending is established according to the event that occurs first. The pixel count is based on a scan resolution of 500 ppi. Different scan resolutions would imply different pixel counts.  a distance of 0,064" (the 32nd pixel),  the end of skeleton leg that occurs between a distance of 0,02" and 0,064" (the 10th through the 32nd pixels); shorter legs are not used,  a second bifurcation is encountered within a distance of 0,064" (before the 32nd pixel). Figure 6.1.2 The angle of the minutiae is determined by constructing three virtual rays originating at the bifurcation point and extending to the end of each leg. The smallest of the three angles formed by the rays is bisected to indicate the minutiae direction. 6.1.3. Coordinate system The coordinate system used to express the minutiae of a fingerprint shall be a Cartesian coordinate system. Minutiae locations shall be represented by their x and y coordinates. The origin of the coordinate system shall be the upper left corner of the original image with x increasing to the right and y increasing downward. Both x and y coordinates of a minutiae shall be represented in pixel units from the origin. It should be noted that the location of the origin and units of measure is not in agreement with the convention used in the definitions of the Type 9 in the ANSI/NIST-ITL 1-2000. 6.1.4. MinutiÃ ¦ direction Angles are expressed in standard mathematical format, with zero degrees to the right and angles increasing in the counter clockwise direction. Recorded angles are in the direction pointing back along the ridge for a ridge ending and toward the centre of the valley for a bifurcation. This convention is 180 degrees opposite of the angle convention described in the definitions of the Type 9 in the ANSI/NIST-ITL 1-2000. 6.2. Fields for Type-9 Logical record INCITS-378 Format All fields of the Type-9 records shall be recorded as ASCII text. No binary fields are permissible in this tagged-field record. 6.2.1. Field 9.001: Logical record length (LEN) This mandatory ASCII field shall contain the length of the logical record specifying the total number of bytes, including every character of every field contained in the record. 6.2.2. Field 9.002: Image designation character (IDC) This mandatory two-byte field shall be used for the identification and location of the minutiÃ ¦ data. The IDC contained in this field shall match the IDC found in the file content field of the Type-1 record. 6.2.3. Field 9.003: Impression type (IMP) This mandatory one-byte field shall describe the manner by which the dactyloscopic image information was obtained. The ASCII value of the proper code as selected from table 4 shall be entered in this field to signify the impression type. 6.2.4. Field 9.004: MinutiÃ ¦ format (FMT) This field shall contain a U to indicate that the minutiae are formatted in M1-378 terms. Even though information may be encoded in accordance with the M1-378 standard, all data fields of the Type-9 record must remain as ASCII text fields. 6.2.5. Field 9.126: CBEFF information This field shall contain three information items. The first information item shall contain the value 27 (0x1B). This is the identification of the CBEFF Format Owner assigned by the International Biometric Industry Association (IBIA) to INCITS Technical Committee M1. The <US> character shall delimit this item from the CBEFF Format Type that is assigned a value of 513 (0x0201) to indicate that this record contains only location and angular direction data without any Extended Data Block information. The <US> character shall delimit this item from the CBEFF Product Identifier (PID) that identifies the owner of the encoding equipment. The vendor establishes this value. It can be obtained from the IBIA website (www.ibia.org) if it is posted. 6.2.6. Field 9.127: Capture equipment identification This field shall contain two information items separated by the <US> character. The first shall contain APPF if the equipment used originally to acquire the image was certified to comply with Appendix F (IAFIS Image Quality Specification, 29 January 1999) of CJIS-RS-0010, the Federal Bureau of Investigation's Electronic Fingerprint Transmission Specification. If the equipment did not comply it will contain the value of NONE. The second information item shall contain the Capture Equipment ID which is a vendor-assigned product number of the capture equipment. A value of 0 indicates that the capture equipment ID is unreported. 6.2.7. Field 9.128: Horizontal line length (HLL) This mandatory ASCII field shall contain the number of pixels contained on a single horizontal line of the transmitted image. The maximum horizontal size is limited to 65 534 pixels. 6.2.8. Field 9.129: Vertical line length (VLL) This mandatory ASCII field shall contain the number of horizontal lines contained in the transmitted image. The maximum vertical size is limited to 65 534 pixels. 6.2.9. Field 9.130: Scale units (SLC) This mandatory ASCII field shall specify the units used to describe the image sampling frequency (pixel density). A 1 in this field indicates pixels per inch, or a 2 indicates pixels per centimetre. A 0 in this field indicates no scale is given. For this case, the quotient of HPS/VPS gives the pixel aspect ratio. 6.2.10. Field 9.131: Horizontal pixel scale (HPS) This mandatory ASCII field shall specify the integer pixel density used in the horizontal direction providing the SLC contains a 1 or a 2. Otherwise, it indicates the horizontal component of the pixel aspect ratio. 6.2.11. Field 9.132: Vertical pixel scale (VPS) This mandatory ASCII field shall specify the integer pixel density used in the vertical direction providing the SLC contains a 1 or a 2. Otherwise, it indicates the vertical component of the pixel aspect ratio. 6.2.12. Field 9.133: Finger view This mandatory field contains the view number of the finger associated with this record's data. The view number begins with 0 and increments by one to 15. 6.2.13. Field 9.134: Finger position (FGP) This field shall contain the code designating the finger position that produced the information in this Type-9 record. A code between 1 and 10 taken from table 5 or the appropriate palm code from table 10 shall be used to indicate the finger or palm position. 6.2.14. Field 9.135: Finger quality The field shall contain the quality of the overall finger minutiÃ ¦ data and shall be between 0 and 100. This number is an overall expression of the quality of the finger record, and represents quality of the original image, of the minutia extraction and any additional operations that may affect the minutiÃ ¦ record. 6.2.15. Field 9.136: number of minutiÃ ¦ The mandatory field shall contain a count of the number of minutiÃ ¦ recorded in this logical record. 6.2.16. Field 9.137: Finger minutiÃ ¦ data This mandatory field has six information items separated by the <US> character. It consists of several subfields, each containing the details of single minutiae. The total number of minutiae subfields must agree with the count found in field 136. The first information item is the minutiae index number, which shall be initialised to 1 and incremented by 1 for each additional minutia in the fingerprint. The second and third information items are the x coordinate and y coordinates of the minutiae in pixel units. The fourth information item is the minutiae angle recorded in units of two degrees. This value shall be nonnegative between 0 and 179. The fifth information item is the minutiae type. A value of 0 is used to represent minutiae of type OTHER, a value of 1 for a ridge ending and a value of 2 for a ridge bifurcation. The sixth information item represents the quality of each minutiae. This value shall range from 1 as a minimum to 100 as a maximum. A value of 0 indicates that no quality value is available. Each subfield shall be separated from the next with the use of the <RS> separator character. 6.2.17. Field 9.138: Ridge count information This field consists of a series of subfields each containing three information items. The first information item of the first subfield shall indicate the ridge count extraction method. A 0 indicates that no assumption shall be made about the method used to extract ridge counts, nor their order in the record. A 1 indicates that for each centre minutiae, ridge count data was extracted to the nearest neighbouring minutiae in four quadrants, and ridge counts for each centre minutia are listed together. A 2 indicates that for each centre minutiae, ridge count data was extracted to the nearest neighbouring minutiae in eight octants, and ridge counts for each centre minutia are listed together. The remaining two information items of the first subfield shall both contain 0. Information items shall be separated by the <US> separator character. Subsequent subfields will contain the centre minutiae index number as the first information item, the neighbouring minutiae index number as the second information item, and the number of ridges crossed as the third information item. Subfields shall be separated by the <RS> separator character. 6.2.18. Field 9.139: Core information This field will consist of one subfield for each core present in the original image. Each subfield consists of three information items. The first two items contain the x and y coordinate positions in pixel units. The third information item contains the angle of the core recorded in units of 2 degrees. The value shall be a nonnegative value between 0 and 179. Multiple cores will be separated by the <RS> separator character. 6.2.19. Field 9.140: Delta information This field will consist of one subfield for each delta present in the original image. Each subfield consists of three information items. The first two items contain the x and y coordinate positions in pixel units. The third information item contains the angle of the delta recorded in units of 2 degrees. The value shall be a nonnegative value between 0 and 179. Multiple cores will be separated by the <RS> separator character. 7. Type-13 variable-resolution latent image record The Type-13 tagged-field logical record shall contain image data acquired from latent images. These images are intended to be transmitted to agencies that will automatically extract or provide human intervention and processing to extract the desired feature information from the images. Information regarding the scanning resolution used, the image size, and other parameters required to process the image, are recorded as tagged-fields within the record. Table 7: Type-13 variable-resolution latent record layout Ident Cond. code Field Number Field name Char type Field size per occurrence Occur count Max byte count min. max. min max LEN M 13.001 LOGICAL RECORD LENGTH N 4 8 1 1 15 IDC M 13.002 IMAGE DESIGNATION CHARACTER N 2 5 1 1 12 IMP M 13.003 IMPRESSION TYPE A 2 2 1 1 9 SRC M 13.004 SOURCE AGENCY/ORI AN 6 35 1 1 42 LCD M 13.005 LATENT CAPTURE DATE N 9 9 1 1 16 HLL M 13.006 HORIZONTAL LINE LENGTH N 4 5 1 1 12 VLL M 13.007 VERTICAL LINE LENGTH N 4 5 1 1 12 SLC M 13.008 SCALE UNITS N 2 2 1 1 9 HPS M 13.009 HORIZONTAL PIXEL SCALE N 2 5 1 1 12 VPS M 13.010 VERTICAL PIXEL SCALE N 2 5 1 1 12 CGA M 13.011 COMPRESSION ALGORITHM A 5 7 1 1 14 BPX M 13.012 BITS PER PIXEL N 2 3 1 1 10 FGP M 13.013 FINGER POSITION N 2 3 1 6 25 RSV 13.014 13.019 RESERVED FOR FUTURE DEFINITION       COM O 13.020 COMMENT A 2 128 0 1 135 RSV 13.021 13.199 RESERVED FOR FUTURE DEFINITION       UDF O 13.200 13.998 USER-DEFINED FIELDS       DAT M 13.999 IMAGE DATA B 2  1 1  Key for character type: N = Numeric; A = Alphabetic; AN = Alphanumeric; B = Binary 7.1. Fields for the Type-13 logical record The following paragraphs describe the data contained in each of the fields for the Type-13 logical record. Within a Type-13 logical record, entries shall be provided in numbered fields. It is required that the first two fields of the record are ordered, and the field containing the image data shall be the last physical field in the record. For each field of the Type-13 record, table 7 lists the condition code as being mandatory M or optional O, the field number, the field name, character type, field size, and occurrence limits. Based on a three digit field number, the maximum byte count size for the field is given in the last column. As more digits are used for the field number, the maximum byte count will also increase. The two entries in the field size per occurrence include all character separators used in the field. The maximum byte count includes the field number, the information, and all the character separators including the GS character. 7.1.1. Field 13.001: Logical record length (LEN) This mandatory ASCII field shall contain the total count of the number of bytes in the Type-13 logical record. Field 13.001 shall specify the length of the record including every character of every field contained in the record and the information separators. 7.1.2. Field 13.002: Image designation character (IDC) This mandatory ASCII field shall be used to identify the latent image data contained in the record. This IDC shall match the IDC found in the file content (CNT) field of the Type-1 record. 7.1.3. Field 13.003: Impression type (IMP) This mandatory one- or two-byte ASCII field shall indicate the manner by which the latent image information was obtained. The appropriate latent code choice selected from table 4 (finger) or table 9 (palm) shall be entered in this field. 7.1.4. Field 13.004: Source agency/ORI (SRC) This mandatory ASCII field shall contain the identification of the administration or organisation that originally captured the facial image contained in the record. Normally, the Originating Agency Identifier (ORI) of the agency that captured the image will be contained in this field. It consists of two information items in the following format: CC/agency. The first information item contains the Interpol Country Code, two alpha-numeric characters long. The second item, agency, is a free text identification of the agency, up to a maximum of 32 alpha-numeric characters. 7.1.5. Field 13.005: Latent capture date (LCD) This mandatory ASCII field shall contain the date that the latent image contained in the record was captured. The date shall appear as eight digits in the format CCYYMMDD. The CCYY characters shall represent the year the image was captured; the MM characters shall be the tens and unit values of the month; and the DD characters shall be the tens and unit values of the day in the month. For example, 20000229 represents 29 February 2000. The complete date must be a legitimate date. 7.1.6. Field 13.006: Horizontal line length (HLL) This mandatory ASCII field shall contain the number of pixels contained on a single horizontal line of the transmitted image. 7.1.7. Field 13.007: Vertical line length (VLL) This mandatory ASCII field shall contain the number of horizontal lines contained in the transmitted image. 7.1.8. Field 13.008: Scale units (SLC) This mandatory ASCII field shall specify the units used to describe the image sampling frequency (pixel density). A 1 in this field indicates pixels per inch, or a 2 indicates pixels per centimetre. A 0 in this field indicates no scale is given. For this case, the quotient of HPS/VPS gives the pixel aspect ratio. 7.1.9. Field 13.009: Horizontal pixel scale (HPS) This mandatory ASCII field shall specify the integer pixel density used in the horizontal direction providing the SLC contains a 1 or a 2. Otherwise, it indicates the horizontal component of the pixel aspect ratio. 7.1.10. Field 13.010: Vertical pixel scale (VPS) This mandatory ASCII field shall specify the integer pixel density used in the vertical direction providing the SLC contains a 1 or a 2. Otherwise, it indicates the vertical component of the pixel aspect ratio. 7.1.11. Field 13.011: Compression algorithm (CGA) This mandatory ASCII field shall specify the algorithm used to compress greyscale images. See Appendix 7 for the compression codes. 7.1.12. Field 13.012: Bits per pixel (BPX) This mandatory ASCII field shall contain the number of bits used to represent a pixel. This field shall contain an entry of 8 for normal greyscale values of 0 to 255. Any entry in this field greater than 8 shall represent a greyscale pixel with increased precision. 7.1.13. Field 13.013: Finger/palm position (FGP) This mandatory tagged-field shall contain one or more the possible finger or palm positions that may match the latent image. The decimal code number corresponding to the known or most probable finger position shall be taken from table 5 or the most probable palm position from table 10 and entered as a one- or two-character ASCII subfield. Additional finger and/or palm positions may be referenced by entering the alternate position codes as subfields separated by the RS separator character. The code 0, for Unknown Finger, shall be used to reference every finger position from one through ten. The code 20, for Unknown Palm, shall be used to reference every listed palmprint position. 7.1.14. Field 13.014-019: Reserved for future definition (RSV) These fields are reserved for inclusion in future revisions of this standard. None of these fields are to be used at this revision level. If any of these fields are present, they are to be ignored. 7.1.15. Field 13.020: Comment (COM) This optional field may be used to insert comments or other ASCII text information with the latent image data. 7.1.16. Field 13.021-199: Reserved for future definition (RSV) These fields are reserved for inclusion in future revisions of this standard. None of these fields are to be used at this revision level. If any of these fields are present, they are to be ignored. 7.1.17. Fields 13.200-998: User-defined fields (UDF) These fields are user-definable fields and will be used for future requirements. Their size and content shall be defined by the user and be in accordance with the receiving agency. If present they shall contain ASCII textual information. 7.1.18. Field 13.999: Image data (DAT) This field shall contain all data from a captured latent image. It shall always be assigned field number 999 and must be the last physical field in the record. For example, 13.999: is followed by image data in a binary representation. Each pixel of uncompressed greyscale data shall normally be quantised to eight bits (256 grey levels) contained in a single byte. If the entry in BPX Field 13.012 is greater or less than 8, the number of bytes required to contain a pixel will be different. If compression is used, the pixel data shall be compressed in accordance with the compression technique specified in the GCA field. 7.2. End of Type-13 variable-resolution latent image record For the sake of consistency, immediately following the last byte of data from Field 13.999 an FS separator shall be used to separate it from the next logical record. This separator must be included in the length field of the Type-13 record. 8. Type-15 variable-resolution palmprint image record The Type-15 tagged-field logical record shall contain and be used to exchange palmprint image data together with fixed and user-defined textual information fields pertinent to the digitised image. Information regarding the scanning resolution used, the image size and other parameters or comments required to process the image are recorded as tagged-fields within the record. Palmprint images transmitted to other agencies will be processed by the recipient agencies to extract the desired feature information required for matching purposes. The image data shall be acquired directly from a subject using a live-scan device, or from a palmprint card or other media that contains the subject's palmprints. Any method used to acquire the palmprint images shall be capable of capturing a set of images for each hand. This set shall include the writer's palm as a single scanned image, and the entire area of the full palm extending from the wrist bracelet to the tips of the fingers as one or two scanned images. If two images are used to represent the full palm, the lower image shall extend from the wrist bracelet to the top of the interdigital area (third finger joint) and shall include the thenar, and hypothenar areas of the palm. The upper image shall extend from the bottom of the interdigital area to the upper tips of the fingers. This provides an adequate amount of overlap between the two images that are both located over the interdigital area of the palm. By matching the ridge structure and details contained in this common area, an examiner can confidently state that both images came from the same palm. As a palmprint transaction may be used for different purposes, it may contain one or more unique image areas recorded from the palm or hand. A complete palmprint record set for one individual will normally include the writer's palm and the full palm image(s) from each hand. Since a tagged-field logical image record may contain only one binary field, a single Type-15 record will be required for each writer's palm and one or two Type-15 records for each full palm. Therefore, four to six Type-15 records will be required to represent the subject's palmprints in a normal palmprint transaction. 8.1. Fields for the Type-15 logical record The following paragraphs describe the data contained in each of the fields for the Type-15 logical record. Within a Type-15 logical record, entries shall be provided in numbered fields. It is required that the first two fields of the record are ordered, and the field containing the image data shall be the last physical field in the record. For each field of the Type-15 record, table 8 lists the condition code as being mandatory M or optional O, the field number, the field name, character type, field size, and occurrence limits. Based on a three digit field number, the maximum byte count size for the field is given in the last column. As more digits are used for the field number, the maximum byte count will also increase. The two entries in the field size per occurrence include all character separators used in the field. The maximum byte count includes the field number, the information, and all the character separators including the GS character. 8.1.1. Field 15.001: Logical record length (LEN) This mandatory ASCII field shall contain the total count of the number of bytes in the Type-15 logical record. Field 15.001 shall specify the length of the record including every character of every field contained in the record and the information separators. 8.1.2. Field 15.002: Image designation character (IDC) This mandatory ASCII field shall be used to identify the palmprint image contained in the record. This IDC shall match the IDC found in the file content (CNT) field of the Type-1 record. 8.1.3. Field 15.003: Impression type (IMP) This mandatory one-byte ASCII field shall indicate the manner by which the palmprint image information was obtained. The appropriate code selected from table 9 shall be entered in this field. 8.1.4. Field 15.004: Source agency/ORI (SRC) This mandatory ASCII field shall contain the identification of the administration or organisation that originally captured the facial image contained in the record. Normally, the Originating Agency Identifier (ORI) of the agency that captured the image will be contained in this field. It consists of two information items in the following format: CC/agency. The first information item contains the Interpol Country Code, two alpha-numeric characters long. The second item, agency, is a free text identification of the agency, up to a maximum of 32 alpha-numeric characters. 8.1.5. Field 15.005: Palmprint capture date (PCD) This mandatory ASCII field shall contain the date that the palmprint image was captured. The date shall appear as eight digits in the format CCYYMMDD. The CCYY characters shall represent the year the image was captured; the MM characters shall be the tens and unit values of the month; and the DD characters shall be the tens and units values of the day in the month. For example, the entry 20000229 represents 29 February 2000. The complete date must be a legitimate date. 8.1.6. Field 15.006: Horizontal line length (HLL) This mandatory ASCII field shall contain the number of pixels contained on a single horizontal line of the transmitted image. 8.1.7. Field 15.007: Vertical line length (VLL) This mandatory ASCII field shall contain the number of horizontal lines contained in the transmitted image. 8.1.8. Field 15.008: Scale units (SLC) This mandatory ASCII field shall specify the units used to describe the image sampling frequency (pixel density). A 1 in this field indicates pixels per inch, or a 2 indicates pixels per centimetre. A 0 in this field indicates no scale is given. For this case, the quotient of HPS/VPS gives the pixel aspect ratio. 8.1.9. Field 15.009: Horizontal pixel scale (HPS) This mandatory ASCII field shall specify the integer pixel density used in the horizontal direction providing the SLC contains a 1 or a 2. Other-wise, it indicates the horizontal component of the pixel aspect ratio. 8.1.10. Field 15.010: Vertical pixel scale (VPS) This mandatory ASCII field shall specify the integer pixel density used in the vertical direction providing the SLC contains a 1 or a 2. Otherwise, it indicates the vertical component of the pixel aspect ratio. Table 8: Type-15 variable-resolution palmprint record layout Ident Cond. code Field number Field name Char type Field size per occurrence Occur count Max byte count min. max. min max LEN M 15.001 LOGICAL RECORD LENGTH N 4 8 1 1 15 IDC M 15.002 IMAGE DESIGNATION CHARACTER N 2 5 1 1 12 IMP M 15.003 IMPRESSION TYPE N 2 2 1 1 9 SRC M 15.004 SOURCE AGENCY/ORI AN 6 35 1 1 42 PCD M 15.005 PALMPRINT CAPTURE DATE N 9 9 1 1 16 HLL M 15.006 HORIZONTAL LINE LENGTH N 4 5 1 1 12 VLL M 15.007 VERTICAL LINE LENGTH N 4 5 1 1 12 SLC M 15.008 SCALE UNITS N 2 2 1 1 9 HPS M 15.009 HORIZONTAL PIXEL SCALE N 2 5 1 1 12 VPS M 15.010 VERTICAL PIXEL SCALE N 2 5 1 1 12 CGA M 15.011 COMPRESSION ALGORITHM AN 5 7 1 1 14 BPX M 15.012 BITS PER PIXEL N 2 3 1 1 10 PLP M 15.013 PALMPRINT POSITION N 2 3 1 1 10 RSV 15.014 15.019 RESERVED FOR FUTURE INCLUSION       COM O 15.020 COMMENT AN 2 128 0 1 128 RSV 15.021 15.199 RESERVED FOR FUTURE INCLUSION       UDF O 15.200 15.998 USER-DEFINED FIELDS       DAT M 15.999 IMAGE DATA B 2  1 1  Table 9: Palm Impression Type Description Code Live-scan palm 10 Nonlive-scan palm 11 Latent palm impression 12 Latent palm tracing 13 Latent palm photo 14 Latent palm lift 15 8.1.11. Field 15.011: Compression algorithm (CGA) This mandatory ASCII field shall specify the algorithm used to compress greyscale images. An entry of NONE in this field indicates that the data contained in this record are uncompressed. For those images that are to be compressed, this field shall contain the preferred method for the compression of tenprint fingerprint images. Valid compression codes are defined in Appendix 7. 8.1.12. Field 15.012: Bits per pixel (BPX) This mandatory ASCII field shall contain the number of bits used to represent a pixel. This field shall contain an entry of 8 for normal greyscale values of 0 to 255. Any entry in this field greater than or less than 8 shall represent a greyscale pixel with increased or decreased precision respectively. Table 10: Palm Codes, Areas and Sizes Palm Position Palm code Image area (mm2) Width (mm) Height (mm) Unknown Palm 20 28 387 139,7 203,2 Right Full Palm 21 28 387 139,7 203,2 Right Writer s Palm 22 5 645 44,5 127,0 Left Full Palm 23 28 387 139,7 203,2 Left Writer s Palm 24 5 645 44,5 127,0 Right Lower Palm 25 19 516 139,7 139,7 Right Upper Palm 26 19 516 139,7 139,7 Left Lower Palm 27 19 516 139,7 139,7 Left Upper Palm 28 19 516 139,7 139,7 Right Other 29 28 387 139,7 203,2 Left Other 30 28 387 139,7 203,2 8.1.13. Field 15.013: Palmprint position (PLP) This mandatory tagged-field shall contain the palmprint position that matches the palmprint image. The decimal code number corresponding to the known or most probable palmprint position shall be taken from table 10 and entered as a two-character ASCII subfield. Table 10 also lists the maximum image areas and dimensions for each of the possible palmprint positions. 8.1.14. Field 15.014-019: Reserved for future definition (RSV) These fields are reserved for inclusion in future revisions of this standard. None of these fields are to be used at this revision level. If any of these fields are present, they are to be ignored. 8.1.15. Field 15.020: Comment (COM) This optional field may be used to insert comments or other ASCII text information with the palmprint image data. 8.1.16. Field 15.021-199: Reserved for future definition (RSV) These fields are reserved for inclusion in future revisions of this standard. None of these fields are to be used at this revision level. If any of these fields are present, they are to be ignored. 8.1.17. Fields 15.200-998: User-defined fields (UDF) These fields are user-definable fields and will be used for future requirements. Their size and content shall be defined by the user and be in accordance with the receiving agency. If present they shall contain ASCII textual information. 8.1.18. Field 15.999: Image data (DAT) This field shall contain all of the data from a captured palmprint image. It shall always be assigned field number 999 and must be the last physical field in the record. For example, 15.999: is followed by image data in a binary representation. Each pixel of uncompressed greyscale data shall normally be quantised to eight bits (256 grey levels) contained in a single byte. If the entry in BPX Field 15.012 is greater or less than 8, the number of bytes required to contain a pixel will be different. If compression is used, the pixel data shall be compressed in accordance with the compression technique specified in the CGA field. 8.2. End of Type-15 variable-resolution palmprint image record For the sake of consistency, immediately following the last byte of data from Field 15.999 an FS separator shall be used to separate it from the next logical record. This separator must be included in the length field of the Type-15 record. 8.3. Additional Type-15 variable-resolution palmprint image records Additional Type-15 records may be included in the file. For each additional palmprint image, a complete Type-15 logical record together with the FS separator is required. Table 11: Maximum numbers of candidates accepted for verification per transmission Type of AFIS Search TP/TP LT/TP LP/PP TP/UL LT/UL PP/ULP LP/ULP Maximum Number of Candidates 1 10 5 5 5 5 5 Search types: TP/TP: ten-print against ten-print LT/TP: fingerprint latent against ten-print LP/PP: palmprint latent against palmprint TP/UL: ten-print against unsolved fingerprint latent LT/UL: fingerprint latent against unsolved fingerprint latent PP/ULP: palmprint against unsolved palmprint latent LP/ULP: palmprint latent against unsolved palmprint latent 9. Appendices to Chapter 2 (exchange of dactyloscopic data) 9.1. Appendix 1 ASCII Separator Codes ASCII Position (2) Description LF 1/10 Separates error codes in Field 2.074 FS 1/12 Separates logical records of a file GS 1/13 Separates fields of a logical record RS 1/14 Separates the subfields of a record field US 1/15 Separates individual information items of the field or subfield 9.2. Appendix 2 Calculation of Alpha-Numeric Check Character For TCN and TCR (Fields 1.09 and 1.10): The number corresponding to the check character is generated using the following formula: (YY * 108 + SSSSSSSS) Modulo 23 Where YY and SSSSSSSS are the numerical values of the last two digits of the year and the serial number respectively. The check character is then generated from the look-up table given below. For CRO (Field 2.010) The number corresponding to the check character is generated using the following formula: (YY * 106 + NNNNNN) Modulo 23 Where YY and NNNNNN are the numerical values of the last two digits of the year and the serial number respectively. The check character is then generated from the look-up table given below. Check Character Look-up Table 1-A 9-J 17-T 2-B 10-K 18-U 3-C 11-L 19-V 4-D 12-M 20-W 5-E 13-N 21-X 6-F 14-P 22-Y 7-G 15-Q 0-Z 8-H 16-R 9.3. Appendix 3 Character Codes 7-bit ANSI code for information interchange ASCII Character Set + 0 1 2 3 4 5 6 7 8 9 30 ! # $ % & 40 ( ) * + , - . / 0 1 50 2 3 4 5 6 7 8 9 : ; 60 < = > ? @ A B C D E 70 F G H I J K L M N O 80 P Q R S T U V W X Y 90 Z [ \ ] ^ _ ` a b c 100 d e f g h i j k l m 110 n o p q r s t u v w 120 x y z { | } ~ 9.4. Appendix 4 Transaction Summary Type 1 Record (mandatory) Identifier Field number Field name CPS/PMS SRE ERR LEN 1.001 Logical Record Length M M M VER 1.002 Version Number M M M CNT 1.003 File Content M M M TOT 1.004 Type of Transaction M M M DAT 1.005 Date M M M PRY 1.006 Priority M M M DAI 1.007 Destination Agency M M M ORI 1.008 Originating Agency M M M TCN 1.009 Transaction Control Number M M M TCR 1.010 Transaction Control Reference C M M NSR 1.011 Native Scanning Resolution M M M NTR 1.012 Nominal Transmitting Resolution M M M DOM 1.013 Domain name M M M GMT 1.014 Greenwich mean time M M M Under the Condition Column: O = Optional; M = Mandatory; C = Conditional if transaction is a response to the origin agency Type 2 Record (mandatory) Identifier Field number Field name CPS/PMS MPS/MMS SRE ERR LEN 2.001 Logical Record Length M M M M IDC 2.002 Image Designation Character M M M M SYS 2.003 System Information M M M M CNO 2.007 Case Number  M C  SQN 2.008 Sequence Number  C C  MID 2.009 Latent Identifier  C C  CRN 2.010 Criminal Reference Number M  C  MN1 2.012 Miscellaneous Identification Number   C C MN2 2.013 Miscellaneous Identification Number   C C MN3 2.014 Miscellaneous Identification Number   C C MN4 2.015 Miscellaneous Identification Number   C C INF 2.063 Additional Information O O O O RLS 2.064 Respondents List   M  ERM 2.074 Status/Error Message Field    M ENC 2.320 Expected Number of Candidates M M   Under the Condition Column: O = Optional; M = Mandatory; C = Conditional if data is available * = if the transmission of the data is in accordance with national law (not covered by the Council Decision 2008/615/JHA) 9.5. Appendix 5 Type-1 Record Definitions Identifier Condition Field number Field name Character type Example data LEN M 1.001 Logical Record Length N 1.001:230{GS} VER M 1.002 Version Number N 1.002:0300{GS} CNT M 1.003 File Content N 1.003:1{US}15{RS}2{US}00{RS}4{US}01{RS}4{US}02{RS}4{US}03{RS}4{US}04{RS}4{US}05{RS}4{US}06{RS}4{US}07{RS}4{US}08{RS}4{US}09{RS}4{US}10{RS}4{US}11{RS}4{US}12{RS}4{US}13{RS}4{US}14{GS} TOT M 1.004 Type of Transaction A 1.004:CPS{GS} DAT M 1.005 Date N 1.005:20050101{GS} PRY M 1.006 Priority N 1.006:4{GS} DAI M 1.007 Destination Agency 1* 1.007:DE/BKA{GS} ORI M 1.008 Originating Agency 1* 1.008:NL/NAFIS{GS} TCN M 1.009 Transaction Control Number AN 1.009:0200000004F{GS} TCR C 1.010 Transaction Control Reference AN 1.010:0200000004F{GS} NSR M 1.011 Native Scanning Resolution AN 1.011:19.68{GS} NTR M 1.012 Nominal Transmitting Resolution AN 1.012:19,68{GS} DOM M 1.013 Domain Name AN 1.013: INT-I{US}4,22{GS} GMT M 1.014 Greenwich Mean Time AN 1.014:20050101125959Z Under the Condition Column: O = Optional, M = Mandatory, C = Conditional Under the Character Type Column: A = Alpha, N = Numeric, B = Binary 1* allowed characters for agency name are [0..9, A..Z, a..z, _, ., , -] 9.6. Appendix 6 Type-2 Record Definitions Table A.6.1: CPS- and PMS-Transaction Identifier Condition Field number Field name Character type Example data LEN M 2.001 Logical Record Length N 2.001:909{GS} IDC M 2.002 Image Designation Character N 2.002:00{GS} SYS M 2.003 System Information N 2.003:0422{GS} CRN M 2.010 Criminal Reference Number AN 2.010:DE/E999999999{GS} INF O 2.063 Additional Information 1* 2.063:Additional Information 123{GS} ENC M 2.320 Expected Number of Candidates N 2.320:1{GS} Table A.6.2: SRE-Transaction Identifier Condition Field number Field name Character type Example data LEN M 2.001 Logical Record Length N 2.001:909{GS} IDC M 2.002 Image Designation Character N 2.002:00{GS} SYS M 2.003 System Information N 2.003:0422{GS} CRN C 2.010 Criminal Reference Number AN 2.010:NL/2222222222{GS} MN1 C 2.012 Miscellaneous Identification Number AN 2.012:E999999999{GS} MN2 C 2.013 Miscellaneous Identification Number AN 2.013:E999999999{GS} MN3 C 2.014 Miscellaneous Identification Number N 2.014:0001{GS} MN4 C 2.015 Miscellaneous Identification Number A 2.015:A{GS} INF O 2.063 Additional Information 1* 2.063:Additional Information 123{GS} RLS M 2.064 Respondents List AN 2.064:CPS{RS}I{RS}001/001{RS}999999{GS} Table A.6.3: ERR-Transaction Identifier Condition Field number Field name Character type Example data LEN M 2.001 Logical Record Length N 2.001:909{GS} IDC M 2.002 Image Designation Character N 2.002:00{GS} SYS M 2.003 System Information N 2.003:0422{GS} MN1 M 2.012 Miscellaneous Identification Number AN 2.012:E999999999{GS} MN2 C 2.013 Miscellaneous Identification Number AN 2.013:E999999999{GS} MN3 C 2.014 Miscellaneous Identification Number N 2.014:0001{GS} MN4 C 2.015 Miscellaneous Identification Number A 2.015:A{GS} INF O 2.063 Additional Information 1* 2.063:Additional Information 123{GS} ERM M 2.074 Status/Error Message Field AN 2.074: 201: IDC - 1 FIELD 1.009 WRONG CONTROL CHARACTER {LF} 115: IDC 0 FIELD 2.003 INVALID SYSTEM INFORMATION {GS} Table A.6.4: MPS- and MMS-Transaction Identifier Condition Field number Field name Character type Example data LEN M 2.001 Logical Record Length N 2.001:909{GS} IDC M 2.002 Image Designation Character N 2.002:00{GS} SYS M 2.003 System Information N 2.003:0422{GS} CNO M 2.007 Case Number AN 2.007:E999999999{GS} SQN C 2.008 Sequence Number N 2.008:0001{GS} MID C 2.009 Latent Identifier A 2.009:A{GS} INF O 2.063 Additional Information 1* 2.063:Additional Information 123{GS} ENC M 2.320 Expected Number of Candidates N 2.320:1{GS} Under the Condition Column: O = Optional, M = Mandatory, C = Conditional Under the Character Type Column: A = Alpha, N = Numeric, B = Binary 1* allowed characters are [0..9, A..Z, a..z, _, ., , -,,] 9.7. Appendix 7 Greyscale Compression Codes Compression Codes Compression Value Remarks Wavelet Scalar Quantisation Greyscale Fingerprint Image Compression Specification IAFIS-IC-0010(V3), dated 19 December 1997 WSQ Algorithm to be used for the compression of greyscale images in Type-4, Type-7 and Type-13 to Type-15 records. Shall not be used for resolutions > 500dpi. JPEG 2000 [ISO 15444/ITU T.800] J2K To be used for lossy and losslessly compression of greyscale images in Type-13 to Type-15 records. Strongly recommended for resolutions > 500 dpi 9.8. Appendix 8 Mailspecification To improve the internal workflow the mailsubject of a PRUEM transaction has to be filled with the country code (CC) of the Member State that send the message and the Type of Transaction (TOT Field 1.004). Format: CC/type of transaction Example: DE/CPS The mailbody can be empty. CHAPTER 3: Exchange of vehicle registration data 1. Common data-set for automated search of vehicle registration data 1.1. Definitions The definitions of mandatory data elements and optional data elements set out in Article 16(4) are as follows: Mandatory (M): The data element has to be communicated when the information is available in a Member State's national register. Therefore there is an obligation to exchange the information when available. Optional (O): The data element may be communicated when the information is available in a Member State's national register. Therefore there is no obligation to exchange the information even when the information is available. An indication (Y) is given for each element in the data set where the element is specifically identified as important in relation with the Decision 2008/615/JHA. 1.2. Vehicle/owner/holder search 1.2.1. Triggers for the search There are two different ways to search for the information as defined in the next paragraph:  by Chassis Number (VIN), Reference Date and Time (optional),  by License Plate Number, Chassis Number (VIN) (optional), Reference Date and Time (optional). By means of these search criteria, information related to one and sometimes more vehicles will be returned. If information for only one vehicle has to be returned, all the items are returned in one response. If more than one vehicle is found, the requested Member State itself can determine which items will be returned; all items or only the items to refine the search (e.g. because of privacy reasons or because of performance reasons). The items necessary to refine the search are pictured in paragraph 1.2.2.1. In paragraph 1.2.2.2 the complete information set is described. When the search is done by Chassis Number, Reference Date and Time, the search can be done in one or all of the participating Member States. When the search is done by License Number, Reference Data and Time, the search has to be done in one specific Member State. Normally the actual Date and Time is used to make a search, but it is possible to conduct a search with a Reference Date and Time in the past. When a search is made with a Reference Date and Time in the past and historical information is not available in the register of the specific Member State because no such information is registered at all, the actual information can be returned with an indication that the information is actual information. 1.2.2. Data set 1.2.2.1. Items to be returned necessary for the refinement of the search Item M/O (3) Remarks PrÃ ¼m Y/N (4) Data relating to vehicles Licence number M Y Chassis number/VIN M Y Country of registration M Y Make M (D.1 (5)) e.g. Ford, Opel, Renault, etc. Y Commercial type of the vehicle M (D.3) e.g. Focus, Astra, Megane Y EU Category Code M (J) mopeds, motorbikes, cars, etc. Y 1.2.2.2. Complete data set Item M/O (6) Remarks PrÃ ¼m Y/N Data relating to holders of the vehicle (C.1 (7)) The data refer to the holder of the specific registration certificate. Registration holders' (company) name M (C.1.1.) separate fields will be used for surname, infixes, titles, etc., and the name in printable format will be communicated Y First name M (C.1.2) separate fields for first name(s) and initials will be used, and the name in printable format will be communicated Y Address M (C.1.3) separate fields will be used for Street, House number and Annex, Zip code, Place of residence, Country of residence, etc., and the Address in printable format will be communicated Y Gender M Male, female Y Date of birth M Y Legal entity M individual, association, company, firm, etc. Y Place of Birth O Y ID Number O An identifier that uniquely identifies the person or the company. N Type of ID Number O The type of ID Number (e.g. passport number). N Start date holdership O Start date of the holdership of the car. This date will often be the same as printed under (I) on the registration certificate of the vehicle. N End date holdership O End data of the holdership of the car. N Type of holder O If there is no owner of the vehicle (C.2) the reference to the fact that the holder of the registration certificate:  is the vehicle owner,  is not the vehicle owner,  is not identified by the registration certificate as being the vehicle owner. N Data relating to owners of the vehicle (C.2) Owners' (company) name M (C.2.1) Y First name M (C.2.2) Y Address M (C.2.3) Y Gender M male, female Y Date of birth M Y Legal entity M individual, association, company, firm, etc. Y Place of Birth O Y ID Number O An identifier that uniquely identifies the person or the company. N Type of ID Number O The type of ID Number (e.g. passport number). N Start date ownership O Start date of the ownership of the car. N End date ownership O End data of the ownership of the car. N Data relating to vehicles Licence number M Y Chassis number/VIN M Y Country of registration M Y Make M (D.1) e.g. Ford, Opel, Renault, etc. Y Commercial type of the vehicle M (D.3) e.g. Focus, Astra, Megane. Y Nature of the vehicle/EU Category Code M (J) mopeds, motorbikes, cars, etc. Y Date of first registration M (B) Date of first registration of the vehicle somewhere in the world. Y Start date (actual) registration M (I) Date of the registration to which the specific certificate of the vehicle refers. Y End date registration M End data of the registration to which the specific certificate of the vehicle refers. It is possible this date indicates the period of validity as printed on the document if not unlimited (document abbreviation = H). Y Status M Scrapped, stolen, exported, etc. Y Start date status M Y End date status O N kW O (P.2) Y Capacity O (P.1) Y Type of licence number O Regular, transito, etc. Y Vehicle document id 1 O The first unique document ID as printed on the vehicle document. Y Vehicle document id 2 (8) O A second document ID as printed on the vehicle document. Y Data relating to insurances Insurance company name O Y Begin date insurance O Y End date insurance O Y Address O Y Insurance number O Y ID number O An identifier that uniquely identifies the company. N Type of ID number O The type of ID number (e.g. number of the Chamber of Commerce) N 2. Data Security 2.1. Overview The Eucaris software application handles secure communication to the other Member States and communicates to the back-end legacy systems of Member States using XML. Member States exchange messages by directly sending them to the recipient. The data centre of a Member State is connected to the TESTA network of EU. The XML-messages sent over the network are encrypted. The technique to encrypt these messages is SSL. The messages sent to the back-end are plain text XML-messages since the connection between the application and the back-end shall be in a protected environment. A client application is provided which can be used within a Member State to query their own register or other Member States' registers. The clients will be identified by means of user-id/password or a client certificate. The connection to a user may be encrypted, but this is the responsibility of each individual Member State. 2.2. Security Features related to message exchange The security design is based on a combination of HTTPS and XML signature. This alternative uses XML-signature to sign all messages sent so the server and can authenticate the sender of the message by checking the signature. 1-sided SSL (only a server certificate) is used to protect the confidentiality and integrity of the message in transit and provides protection against deletion/replay and insertion attacks. Instead of bespoke software development to implement 2-sided SSL, XML-signature is implemented. Using XML-signature is closer to the web services roadmap than 2-sided SSL and therefore more strategic. The XML-signature can be implemented in several ways but the chosen approach is to use XML Signature as part of the Web Services Security (WSS). WSS specifies how to use XML-signature. Since WSS builds upon the SOAP standard, it is logical to adhere to the SOAP standard as much as possible. 2.3. Security features not related to message exchange 2.3.1. Authentication of users The users of the Eucaris web application authenticate themselves using a username and password. Since standard Windows authentication is used, Member States can enhance the level of authentication of users if needed by using client certificates. 2.3.2. User roles The Eucaris software application supports different user roles. Each cluster of services has its own authorisation. E.g. (exclusive) users of the Treaty of Eucaris   functionality may not use the PrÃ ¼m   functionality. Administrator services are separated from the regular end-user roles. 2.3.3. Logging and tracing of message exchange Logging of all message types is facilitated by the Eucaris software application. An administrator function allows the national administrator to determine which messages are logged: requests from end-users, incoming requests from other Member States, provided information from the national registers, etc. The application can be configured to use an internal database for this logging, or an external (Oracle) database. The decision on what messages have to be logged clearly depends on logging facilities elsewhere in the legacy systems and connected client applications. The header of each message contains information on the requesting Member State, the requesting organisation within that Member State and the user involved. Also the reason of the request is indicated. By means of the combined logging in the requesting and responding Member State complete tracing of any message exchange is possible (e.g. on request of a citizen involved). Logging is configured through the Eucaris web client (menu Administration, Logging configuration). The logging functionality is performed by the Core System. When logging is enabled, the complete message (header and body) is stored in one logging record. Per defined service, and per message type that passes along the Core System, the logging level can be set. Logging Levels The following logging levels are possible: Private  Message is logged: The logging is NOT available to the extract logging service but is available on a national level only, for audits and problem solving. None  Message is not logged at all. Message Types Information exchange between Member States consists of several messages, of which a schematic representation is given in the figure below. The possible message types (in the figure shown for the Eucaris Core System of Member State X) are the following: 1. Request to Core System_Request message by Client 2. Request to Other Member State_Request message by Core System of this Member State 3. Request to Core System of this Member State_Request message by Core System of other Member State 4. Request to Legacy Register_Request message by Core System 5. Request to Core System_Request message by Legacy Register 6. Response from Core System_Request message by Client 7. Response from Other Member State_Request message by Core System of this Member State 8. Response from Core System of this Member State_Request message by other Member State 9. Response from Legacy Register_Request message by Core System 10. Response from Core System_Request message by Legacy Register The following information exchanges are shown in the figure:  Information request from Member State X to Member State Y  blue arrows. This request and response consists of message types 1, 2, 7 and 6, respectively,  Information request from Member State Z to Member State X  red arrows. This request and response consists of message types 3, 4, 9 and 8, respectively,  Information request from the legacy register to its core system (this route also includes a request from a custom client behind the legacy register)  green arrows. This kind of request consists of message types 5 and 10, Figure: Message types for logging 2.3.4. Hardware Security Module A Hardware Security Module is not used. A Hardware Security Module (HSM) provides good protection for the key used to sign messages and to identify servers. This adds to the overall level of security but an HSM is expensive to buy/maintain and there are no requirements to decide for a FIPS 140-2 level 2 or level 3 HSM. Since a closed network is used that mitigates threats effectively, it is decided not to use an HSM initially. If an HSM is necessary e.g. to obtain accreditation, it can be added to the architecture. 3. Technical conditions of the data exchange 3.1. General description of the Eucaris application 3.1.1. Overview The Eucaris application connects all participating Member States in a mesh network where each Member State communicates directly to another Member State. There is no central component needed for the communication to be established. The Eucaris application handles secure communication to the other Member States and communicates to the back-end legacy systems of Member States using XML. The following picture visualises this architecture. Member State exchange messages by directly sending them to the recipient. The data centre of a Member State is connected to the network used for the message exchange (TESTA). To access the TESTA network, Member States connect to TESTA via their national gate. A firewall shall be used to connect to the network and a router connects the Eucaris application to the firewall. Depending on the alternative chosen to protect the messages, a certificate is used either by the router or by the Eucaris application. A client application is provided which can be used within a Member State to query its own register or other Member States' registers. The client application connects to Eucaris. The clients will be identified by means of user-id/password or a client certificate. The connection to a user in an external organisation (e.g. police) may be encrypted but this is the responsibility of each individual Member State. 3.1.2. Scope of the system The scope of the Eucaris system is limited to the processes involved in the exchange of information between the Registration Authorities in the Member States and a basic presentation of this information. Procedures and automated processes in which the information is to be used, are outside the scope of the system. Member States can choose either to use the Eucaris client functionality or to set up their own customised client application. In the table below, it is described which aspects of the Eucaris system are mandatory to use and/or prescribed and which are optional to use and/or free to determine by the Member States. Eucaris aspects M/O (9) Remark Network concept M The concept is an any-to-any communication. Physical network M TESTA Core application M The core application of Eucaris has to be used to connect to the other Member States. The following functionality is offered by the core:  Encrypting and signing of the messages;  Checking of the identity of the sender;  Authorisation of Member States and local users;  Routing of messages;  Queuing of asynchronous messages if the recipient service is temporally unavailable;  Multiple country inquiry functionality;  Logging of the exchange of messages;  Storage of incoming messages Client application O In addition to the core application the Eucaris II client application can be used by a Member State. When applicable, the core and client application are modified under auspices of the Eucaris organisation. Security concept M The concept is based on XML-signing by means of client certificates and SSL-encryption by means of service certificates. Message specifications M Every Member State has to comply with the message specifications as set by the Eucaris organisation and this Council Decision. The specifications can only be changed by the Eucaris organisation in consultation with the Member States. Operation and Support M The acceptance of new Member States or a new functionality is under auspices of the Eucaris organisation. Monitoring and help desk functions are managed centrally by an appointed Member State. 3.2. Functional and Non Functional Requirements 3.2.1. Generic functionality In this section the main generic functions have been described in general terms. No Description 1. The system allows the Registration Authorities of the Member States to exchange request and response messages in an interactive way. 2. The system contains a client application, enabling end-users to send their requests and presenting the response information for manual processing 3. The system facilitates broadcasting, allowing a Member State to send a request to all other Member States. The incoming responses are consolidated by the core application in one response message to the client application (this functionality is called a "Multiple Country Inquiry). 4. The system is able to deal with different types of messages. User roles, authorisation, routing, signing and logging are all defined per specific service. 5. The system allows the Member States to exchange batches of messages or messages containing a large number of requests or replies. These messages are dealt with in an asynchronous way. 6. The system queues asynchronous messages if the recipient Member State is temporarily unavailable and guarantees the deliverance as soon as the recipient is up again. 7. The system stores incoming asynchronous messages until they can be processed. 8. The system only gives access to Eucaris applications of other Member States, not to individual organisations within those other Member States, i.e. each Registration Authority acts as the single gateway between its national end-users and the corresponding Authorities in the other Member States. 9. It is possible to define users of different Member States on one Eucaris server and to authorise them following the rights of that Member State. 10. Information on the requesting Member State, organisation and end user are included in the messages. 11. The system facilitates logging of the exchange of messages between the different Member States and between the core application and the national registration systems. 12. The system allows a specific secretary, which is an organisation or Member State explicitly appointed for this task, to gather logged information on messages sent/received by all the participating Member States, in order to produce statistical reports. 13. Each Member State indicates itself what logged information is made available for the secretary and what information is private. 14. The system allows the National Administrators of each Member State to extract statistics of use. 15. The system enables addition of new Member States through simple administrative tasks. 3.2.2. Usability No Description 16. The system provides an interface for automated processing of messages by back-end systems/legacy and enables the integration of the user interface in those systems (customised user-interface). 17. The system is easy to learn, self explanatory and contains help-text. 18. The system is documented to assist Member States in integration, operational activities and future maintenance (e.g. reference guides, functional/technical documentation, operational guide, ¦). 19. The user interface is multi-lingual and offers facilities for the end-user to select a preferred language. 20. The user interface contains facilities for a Local Administrator to translate both screen-items and coded information to the national language. 3.2.3. Reliability No Description 21. The system is designed as a robust and dependable operational system which is tolerant to operator errors and which will recover cleanly from power cuts or other disasters. It must be possible to restart the system with no or minimal loss of data. 22. The system must give stable and reproducible results. 23. The system has been designed to function reliably. It is possible to implement the system in a configuration that guarantees an availability of 98 % (by redundancy, the use of back-up servers, etc.) in each bilateral communication. 24. It is possible to use part of the system, even during failure of some components (if Member State C is down, Member States A and B are still able to communicate). The number of single points of failure in the information chain should be minimised. 25. The recovery time after a severe failure should be less than one day. It should be possible to minimise down-time by using remote support, e.g. by a central service desk. 3.2.4. Performance No Description 26. The system can be used 24x7. This time-window (24x7) is then also required from the Member States' legacy systems. 27. The system responds rapidly to user requests irrespective of any background tasks. This is also required from the Parties legacy systems to ensure acceptable response time. An overall response time of 10 seconds maximum for a single request is acceptable. 28. The system has been designed as a multi-user system and in such a way that background tasks can continue while the user performs foreground tasks. 29. The system has been designed to be scaleable in order to support the potential increase of number of messages when new functionality is added or new organisations or Member States are added. 3.2.5. Security No Description 30. The system is suited (e.g. in its security measures) for the exchange of messages containing privacy-sensitive personal data (e.g. car owner/holders), classified as EU restricted. 31. The system is maintained in such a way that unauthorised access to the data is prevented. 32. The system contains a service for the management of the rights and permissions of national end-users. 33. Member States are able to check the identity of the sender (at Member State level), by means of XML-signing. 34. Member States must explicitly authorise other Member States to request specific information. 35. The system provides at application level a full security and encryption policy compatible with the level of security required in such situations. Exclusiveness and integrity of the information is guaranteed by the use of XML-signing and encryption by means of SSL-tunnelling. 36. All exchange of messages can be traced by means of logging. 37. Protection is provided against deletion attacks (a third party deletes a message) and replay or insertion attacks (a third party replays or inserts a message). 38. The system makes use of certificates of a Trusted Third Party (TTP). 39. The system is able to handle different certificates per Member State, depending on the type of message or service. 40. The security measures at application level are sufficient to allow the use of non accredited networks. 41. The system is able to use novice security techniques such as an XML-firewall. 3.2.6. Adaptability No Description 42. The system is extensible with new messages and new functionality. The costs of adaptations are minimal. Due to the centralised development of application components. 43. Member States are able to define new message types for bilateral use. Not all Member States are required to support all message types. 3.2.7. Support and Maintenance No Description 44. The system provides monitoring facilities for a central service-desk and/or operators concerning the network and servers in the different Member States. 45. The system provides facilities for remote support by a central service-desk. 46. The system provides facilities for problem analysis. 47. The system can be expanded to new Member States. 48. The application can easily be installed by staff with a minimum of IT-qualifications and experience. The installation procedure shall be as much as possible automated. 49. The system provides a permanent testing and acceptance environment. 50. The annual costs of maintenance and support has been minimised by adherence to market standards and by creating the application in such a way that as little support as possible from a central service-desk is required. 3.2.8. Design requirements No Description 51. The system is designed and documented for an operational lifetime of many years. 52. The system has been designed in such a way that it is independent of the network provider. 53. The system is compliant with the existing HW/SW in the Member States by interacting with those registration systems using open standard web service technology (XML, XSD, SOAP, WSDL, HTTP(s), Web services, WSS, X.509, etc.). 3.2.9. Applicable standards No Description 54. The system is compliant with data protection issues as stated in Regulation EC 45/2001 (Articles 21, 22 and 23) and Directive 95/46/EC. 55. The system complies with the IDA Standards. 56. The system supports UTF8. CHAPTER 4: Evaluation 1. Evaluation procedure according to Article 20 (Preparation of decisions according to Article 25(2) of decision 2008/615/JHA) 1.1. Questionnaire The relevant Council Working Group shall draw up a questionnaire concerning each of the automated data exchanges set out in Chapter 2 of Decision 2008/615/JHA. As soon as a Member State believes it fulfils the prerequisites for sharing data in the relevant data category, it shall answer the relevant questionnaire. 1.2. Pilot run With a view to evaluating the results of the questionnaire, the Member State that wishes to start sharing data shall carry out a pilot run together with one or more other Member States already sharing data under the Council Decision. The pilot run takes place shortly before or shortly after the evaluation visit. The conditions and arrangements for this pilot run will be identified by the relevant Council Working Group and be based upon prior individual agreement with the concerned Member State. The Member States taking part in the pilot run will decide on the practical details. 1.3. Evaluation visit With a view to evaluating the results of the questionnaire, an evaluation visit shall take place in the Member State that wishes to start sharing data. The conditions and arrangement for this visit will be identified by the relevant Working Group and be based upon prior individual agreement between the concerned Member State and the evaluation team. The concerned Member State will enable the evaluation team to check the automated exchange of data in the data category or categories to be evaluated, in particular by organising a programme for the visit which takes into account the requests of the evaluation team. Within one month, the evaluation team will produce a report on the evaluation visit and will forward it to the Member State concerned for its comments. If appropriate, this report will be revised by the evaluation team on the basis of the Member State's comments. The evaluation team will consist of no more than three experts, designated by the Member States taking part in the automated data exchange in the data categories to be evaluated, who have experience regarding the concerned data category, have the appropriate national security clearance to deal with these matters and are willing to take part in at least one evaluation visit in another Member State. The Commission will be invited to join the evaluation team as observer. The members of the evaluation team will respect the confidential nature of the information they acquire when carrying out their task. 1.4. Report to the Council An overall evaluation report, summarising the results of the questionnaires, the evaluation visit and the pilot run, will be presented to the Council for its decision pursuant to Article 25(2) of Decision 2008/615/JHA. 2. Evaluation procedure according to Article 21 2.1. Statistics and report Each Member State will compile statistics on the results of the automated data exchange. In order to ensure comparability, the model for statistics will be compiled by the relevant Council Working Group. These statistics will be forwarded annually to the General Secretariat, which will produce a summary overview for the elapsed year, and to the Commission. In addition, Member States will be requested on a regular basis not to exceed once per year to provide further information on the administrative, technical and financial implementation of automated data exchange as needed to analyse and improve the process. On the basis of this information, a report will be produced for the Council. 2.2. Revision Within reasonable time, the Council will examine the evaluation mechanism described here and revise it as necessary. 3. Expert meetings Within the relevant Council Working Group, experts will meet regularly to organise and implement the abovementioned evaluation procedures as well as to share experience and discuss possible improvements. Where applicable, the results of these expert discussions will be incorporated into the report referred to in 2.1. (1) Full designated means the handling of rare allelle values is included. (2) This is the position as defined in the ASCII standard. (3) M = mandatory when available in national register, O = optional. (4) All the attributes specifically allocated by the Member States are indicated with Y. (5) Harmonised document abbreviation, see Council Directive 1999/37/EC of 29 April 1999. (6) M = mandatory when available in national register, O = optional. (7) Harmonised document abbreviation, see Council Directive 1999/37/EC of 29 April 1999. (8) In Luxembourg two separate vehicle registration document ID's are used. (9) M = mandatory to use or to comply with O = optional to use or to comply with.